Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 1 of 25




                          EXHIBIT B
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 2 of 25


                    I TERN A110 AL ARBITRA TIO COURT
     AT THE CHAMBER OF COMMERCE A D I DUSTRY OF THE KYRGYZ REPUBLIC

89, hopokov St.. Bishkek, Kyrgyz Republic, 770021
oflice #I, 4'h floor. Mega-Comfort Trade Center
1 el: ...-996 31 2 383005; +996 3 12 438977;
site: W\\" .arbiitr.kg; e-mail : arbi tr@elcat.kg



Case number 1-2-282-2810 I0



Bishkek                                                                             March 16,2011



       The International Arbin·ation Court at the Chamber of Commerce and Industry of the K) rg) z
Republic (hereinafter referred to as the International Arbitration Court or lAC), composed of Chair .G.
Vill-.;o\a and arbitrators - A.M. Chekoshc' and T.O. Kenenbayev at the hearing dated March 14, 15 and
16. 20 II, considered a case in respect of a cla im of S KM P Ak-Keme Hotel LLC, Bi hl<ck, Kyrgyz
Republic, again t Sistem Muhe ndislik lnsaat anayi ve T icaret Anonim Sirketi, lzmir, Tu r key,
for USD 12,500,000 or KGS 583,750,000.



The following persons took part in the hearing:



l~eprc cntatives of the Claiman t: KMP Ak-Kemc Hotel LLC:
-Ruslan Adykanovich Sarymsakov
passport A 043 70 12 issued by the Ministry of Internal Affairs 50-00 dated 16.05.2007
-Representative b) power of attorney No. 37 dated 28. 10.2010
Indira Sabatbekovna Satarkulova
pas~port A"I\, 156 3265 issued b) the Minisll) of Internal Affairs 50-02 dated 19.11.2009
- ReprcsentatiYe b) power of attorney dated 19.01.20 II,
Le~ Ia Alievna Baydaeva
p.tssport AN 095 3006 issued b) the Ministr) of Internal Affairs 50-05 dated 07.08.2008


Representatives of the Respondent; The Respondent, having been duly notified of the time and venue
of the hearing in the case, did not appear at the hearing.



Other persons participating in the hearing a witnesses:
-Ak) lbek Usenbekovich Zhaparov, date of birth: 14.09.1964,
registered at the address: 19-2, 12 microdistrict, Bishkek
passport A 067 9326, issued by the Ministry of Internal Affairs 50-02 dated 04.06.2002
-Kan) bck Azhekbarov, date of birth: 25.12. 1957,
residing at the address: 38-1 39, Pyatnitskoye Highwa) , Mitino microdistrict, MosCO\\, Russian
redcration,
registered at the address: 5- 1, Zelenaya St, '.Lebedinovka, Alamudunsk) district, Chui oblast,
passport A 1640513 issued b) the Ministry of Internal Affairs 50-58 dated 26.01.2010
-Kairat /.huniskhanovich Zagibayev, date of birth: I0.05.1958.
dri\-er's license UG 000014139 issued 06.0'-1.2005
-1 aalaibek Dzhumashevich Koychumanov, date of birth: 09.0 1.1 956,
registered at the address: 57-1 2, Toktogul st., Bishkek,
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 3 of 25


passport A 033 7553 issued 50-03 dated 27.02.2007
- Sa mat Lhenishbekovich lmanaliev, date of birth: I0.03.1973.
registered at the address: 56-4. Sh.Rustaveli St, Bishkek
passport A 080 1888 issued 50-0 I dated 15.0-1.2008
- Leonid ukhimovich Komarover, date of birth: 17 .06. 1955,
residing at the address: Kyrgyzstan, Bishkek, T) nystanov St., 96-1 0, passport A 287 1333, issued b)
Ministry of Internal Affairs 50-02 dated I0.06.1993
-Belel-. Adykapovich Sar) msakov, date of birth: 23.05.1957,
registered at the address: 137-20, Akhunbaev St., 13 ishkek,
passport 1\ 0873 256 issued by the Ministry of Internal Affairs 50-02 dated 04.06.2008
-Valentina Egorovna Harlamova, date ofbirth: 19. 12. 1948,
registered at the address: Tolstoy St., Bishkek,
passport AN 039 8404 issued by the Ministry of Internal Affairs 50-00 dated 17.04.2007


Respo nsible secreta ry: Aigul Tilekovna Dzhakipova




                                       FACT OF Til E CASE



On October 28, 20 I0, SKMP Ak-Keme Hotel LLC, Bishkek, Kyrgyz Republic (hereinatler referred to
as the Claimant or company Ak-Keme Hotel). applied to the International Arbitration Court, with a
statement of claim against Sistem Muhendislik lnsaat Sanayi ve Ticaret Anonim Sirketi, lzmir, Turke)
(here inaner referred to as the Respondent or Sistem Mu hendislik) for collection of USD 12,500,000.

As foiiO\\S from the statement of claim and the documents attached thereto, the Claimant and the
Respondent concluded: Comract I dated Februa1y I, 1993, Special Agreement I, Appendix I.
Appendix Ia to Spec ial Agreement I and Special Agreement o. 2, according to which the Claimant as
a Contractor undertook to build a turnkey four-star hotel with 400 beds in Bishkek.

fhe total price of the Contract was U D 25.000,000. Furthermore, Special Agreement I and
Appendices 2 and 3 provided for the Respondent to finance and pa) for its participation share in the
construction in the amount ofUSD 12,500,000.

In order to can) out construction of the hotel, the parties to the Contract incorporated a
K) rg) z-Turkish joint venture Ak-Keme-Pinara in Bishkek. with the share capital of USD 27,000,000,
on the terms of equal contributions of USD 13,500,000.

To secure the contribution of the share of the Kyrgyz participant in the construction of the hotel, the
Government of the Kyrgyz Republic granted to the Claimant a loan in the amoun t of USD 6,000,000
(order No. 303-P dated March 26, 1993), and subsequently another USD 2,700,000 (order of the KR
Go\ ernment o.I39-P dated 06.05. 1994, o. 187-P dated 13.06. 1994). In total, com pan) Ak-Keme
\\as allocated USD 8.700,000 through a credit line provided to the Government of the K)rgyz Republic
in accordance with the Agreement concluded on April 28, 1992 between the Turkish Export Credit
Bani-. and the [ 1ational Bank ofthe Kyrgyz Republic] in the amount ofUSD 75,000,000

The loan funds allocated to the Kyrgyz party were transferred to a bank account of the Turkish
compan) istem Muhendislik, which enabled it to commence construction of the hotel. Construction of
the hotel was staned with the use of funds invested b) company Ak-Keme. Subsequent!). Sistcm
i\1uhendislik did not submit an) documents evidencing compliance with its obligations to comribute its
share in the construction of the hotel.

Of the USD 8.700.000 received, USD 3,664.500 was spent on construction and assemb l) \\OI-1-.s.
purchase of equipment, machinery, inventor), etc., of which Sistem Muhendislik recei' cd USD
I,250,000 for the development of the hotel project and USD 575,000 for management and other.
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 4 of 25



E;~.penditure or the remaining funds in the amount of USD 5,09:2,900 has not been confirmed b)' an)
document evidencing the usc of funds b) the Turkish company in accordance with the Contract for
construction.

Ak-Keme company sent to Sistem Muhendislik demands for voluntary compliance with its obligations
under the construction Contract, for provision of reports and payment documents. Ho\\ever, even
requests sent to the Turkish company by government bodies of the Kyrg)'Z Republic, with demands for
facts e\ idencing ill\ estment in the construction project, were left without a reasoned anS\\ cr.

In this regard, the tate Committee of the Kyrgyz Republic on Foreign Investment and l:.conomic
Assistance (Goskominvest), by its decision o. 04/338 dated April 12, 96. revoked from the Turkish
compan) istem Muhendislik the licence for the right to engage in investment activities in the territory
ofthe Republic.

Having disagreed with the revocation of the licence, Sistem Muhendislik applied to the court with a
claim for annulment of the decision of the State Investment Committee. B)' the Decree of the
Supreme Arbitration Court of the Kyrgyz Republic, dated March 18. 1998, Goskomin\cst's decision
dated 12.04.96 o. 04 /338 was held to be lawful, due to the absence of confirmation of facts of
implementation of investment acti\ ities by Sistem Muhendislik in the territor) of the K)rg)Z Republic.

In connection "ith the failure b) Sistem Muhendislik to fulfill the obligations stipulated in the Contract
for construction of the hotel, in the Charter of the Kyrgyz-Turkish joint-venture Ak-Keme-Pinara and
in the Special Agreement, in respect of contribution of share capital in the amount of USD 12,500,000.
the K) rg) z part) on its own, at its own expense, continued with the construction of the hotel the total
\alue of which was calculated in the amount of USD 25,000,000. \\ith the invot,·ement or additional
funds. loans and other foreign ill\ estors. In addit ion to contributing its own share to the share capital of
the joint ven ture, company Ak-Keme contributed the Turkish compan) 's share, and thus covered the
entire cost of construction of the hotel.

Thus, Sistem Muhendislik failed to fulfill the obligations for construction of the hotel, as well as the
obligation to contribute USD 12,500.000.

 ection 13 of the Contract for construction stipulates that: "In !he even/ of breach of/he Comruc.:l by
one of/he par/ners unila!erally, 1he guil1y party shall refund 1he funds invested by !he Turkish Expori
Bank as em ad1·ance for construction". The invested funds were given to com pan) Ak-Keme in the
form of a loan on the terms of repayment. On this basis, reimbursement of USD 12,500.000 v. as to be
made b) the 1 urkish compan) Sistem Muhendislik directly to SKMP Ak-Keme Hotel LLC.

Due to the failure by the Turkish compan) to contribute USD 12,500.000 to the share capital of the
K) rg) z-·1urkish joint \'enture Ak-Keme-Pinara, the amount of the Contract for construction which
Sistem Muhendislik failed to perform is USD 12,500,000.

SKMP Ak-Keme Hotel LLC tried to resolve the dispute with the Turkish compan) in the course of
pre-action procedures, but the Respondent did not react to them.

Considering that its rights had been breached. the Claimant, guided by clause 12 of the Contract for
construction and Art. I0, II of the Civil Code of the Kyrgyz Republic; Art. 5, 20 of the La\\ On
Arbitral Tribunals in the Kyrgyz Republic; Art. 19, 20 of the Regulations of the International
Arbitration Court under Chamber of Commerce of KR, applied to the lAC with a claim for an order
that the Respondent - the Turkish company Sistem Muhendislik lnsaat Sanayi ve Ticaret Anonim
  irket pay in favor ofSKMP Ak-Keme LLC Hotel the amount ofUSD 12,500,000 (twelve million five
hundred thousand) or KGS 583,750,000 (five hundred eighty-three million seven hundred lift)
thousand), and for an order agai nst the Respondent to pay costs associated \\ ith the arbitration
proceedings.

The statement of claim and documents attached thereto. a supplement to the statement of claim. were
sent to the Respondent with letters dated 28.10.20 I0, I0.11.20 I0, 20.1 1.20 II.

Receipt of the claim materials by the Respondent is evidenced by notitications of the courier sen ice
dated 15.1 1.20 I0 and 25.01.20 I I.
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 5 of 25


The lAC's noticl! of receipt of the statement of claim was sent with lellers o. 4 78 dated December 29.
20 I0 and 09.11.20 I0. Receipt b) the Respondl!lll of the notice of receipt by the lAC of thl! claim file is
C\idenced b) the cenificate ofT T courier sen ice dated 11.1 1.20 I0.

  otices were sent by the lAC's letlers o. I0 I dated February 24, 20 II, o. I09 dated February 28,
20 II. Receipt b) the Respondent of notice No. I0 I dated February 24, 20 II is evidenced by notice
from DH L courier service dated 04.03,20 II. Refusa l of the Respondent to accept notice o. I09 dated
1-ebnrar') 28.2011 is evidenced b) notice from DHL courier service dated 01.03.2011.

Two additional notices were sent by the lAC to the Respondent by fax in lellers o. 137 dated March 5,
20 I I. No. 140 dated March I I, 20 II. Receipt by the Respondent of those faxes is ev idl!nced by a
printout allached to the fi Ie.

According to article 25 of the lAC Rules of Procedure, a tribunal was formed comprising Chair P.G.
Vilko\a and arbitrators A.M. Chekoshev and T.O. Kenenbayev.         Y.D. Kim, S.Ch. Omuraliev and
V. . Solomakha were appoimed as subst itute chai r and arbitrators. No objections have been raised as
to composition of the tribunal.

Arbitration fees were paid by the Claimant in accordance \\ ith the Pro\ is ion on Arbitration Fees and
Ewenses. in the amount ofUSD 7cl.439.14.

 lhe hearing was held on March 14- 16, 2011, with the participation of the Claimant's representatives.
 lhe Respondent. which had been duly informed of the time and venue of the hearing, did not appear at
the hearing. The Representative of the Claimant insisted on review of the case on the merits in the
absence of representatives of the Respondent.

During the hearing, the Claimant affirmed its claims set forth in the statement of claim. requested an
order against the Respondent tor the amount of USD 12,500,000 (Twelve million five hundred
thousand) or KGS 583,750,000 (Five hundred eighty-three million seven hundred fifl) thousand), and
also an order against the Respondent for costs associated with the arbitration proceedings.

 o defence or objection was received from the Respondent.

At the lAC hearing, the representatives of the Claimant affirmed the claims as stated. The lAC heard
explanations of the witnesses.



                                    REASON FOR T HE AWARD

I Ia\ ing rc' ie,,ed the case tile and having heard the representati ves of the Claimant. as well as the
"itne:;ses. the International Arbitration Court carne to the tollo\\ ing conclusions.

 I. Regarding lex arbitri. the lAC has found that because arbitration proceedings were held in Oishkek,
the Kyrg) z Republic, the law applicable to the procedure of the arbitration proceedings is the La'' On
the Arbitral Tribunals in the Kyrgyz Republic dated July 30, 2002, No.l35. as amended b) the Laws of
the K)l'gyz Republic dated May I5, 2003, o.93 and dated June II, 2004, o.73 (hereinafter referred
to as the La\\ On Arbitral Tribunals), which regulates the activities of arbitral tribunals in reso lution of
disputes.

2 Having considered the issue of the absence of representatives of the Respondent at the hearing. the
lnternmional Arbitration Court has found as following.

The Claimant's statement of claim was received by the lAC on October 28, 20 I0.

In accordance "ith Article 24 of the lAC Regulations, by leller No. 478 dated October 29, 20 I0 (T T
[\press consignment note 'o. GD 398 535 4..J2 WW dated 30.10.2010), the lAC Executi\c Secreta!')
sent to the Respondent a notice of filing of the statement of claim, the statement of claim itself and
proposed that \\ ithin I5 days from the date of receipt of the notice. the Respondent shou ld submit his
defence supported by the relevant evidence. Furthermore, in accordance \\ ith Art. :24 of the IAC Rules
of' Procedure. the Respondent must. within the same time, provide the names and surnames of an
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 6 of 25



 arbitrator and of an alternate arbitrator. selected by him, or request that an arbitrator and an al ternate
 arbitrator be appointed for him b) the lAC Chairman. The said feller '' ith the statement of claim
 auached, \HIS recei\ ed by the Respondent on November I0. 20 I0 b) r T Lxrress deli\er) ( rN·I
 l:xpress certificate of delivery dated o\·ember II. 20 II). The said letter of the lAC Responsible
   ecretary remained unanswered. The statement of claim was sent by the Claimant via EMS Kyrgyzpost.
 consignment number EE 0000445005 KG dated October 28. 20 I0 and was received b) the Respondent
 on 'ovember 15, 20 I0.

 The Respondent did not make use of the rights afforded to it by art. 6 of the lAC Regulations and did
 not pro\ ide \Hitten explanations. as provided for by Art. 24 of the lAC Rules of Procedure. fherelore.
 on the basis of art. 25.2 of the lAC Rules of Procedure, by the decision of the lAC Chairman. r.o.
 Kcnenbaev ''as appointed as the arbitrator for the Respondent.

 Supplement o. I to the statement of claim was sent by the Claimant with a letter dated Januar) 20.
 20 I I, to the Respondent by TNT Express courier service. That letter with attached Supplement No. I to
 the statement of claim and relevant materials. was received by the Respondent on Janual") 25. 20 II.
 according toT T Express courier delivery data, consignment number- GD 395 745 844 V.. W.

  I he not ice of the time and date of hearing scheduled for March 14, 15 and 16, ''as sent b) the lt\C to
 the Respondent on Februar) 24,2011 (the lAC letter o. 101 dated Februal") 24,2011. ain\U) bill o.
 29179·11261 ). which was delivered to the Respondent and received by it on March I. 20 I I, \\hich is
 e\ idenced b) the DH L courier sen ice notice dated March 4, 20 I I, stating that Lei Ia Guralp signed the
 receipt of that letter). Accordingly, the Respondent was notitied of the date, time and venue of the
 hearing I0 days before the date of the hearing. in accordance with Art. 29.1 of the lAC Rules of
 Procedure. Further, by letter o. 137 dated February 28.2011, the lAC notitied of the composition of
 the tribunal, on the recognition by the arbitrators that the) had jurisdiction, on the acceptance of the
 statement of claim and on the scheduling of the hearing date for March 14-16. 20 II. However.
 according to the notice from DHL courier delivery dated March II , 2011, the Respondent refused to
 accept those documen ts twice. The lA C repeated the sending of the said letter on March 5, 20 II b)
 fax and e-mail. Further, by letter o. 140 dated March I I, 20 I I, the lAC sent b) fax:

 -a determination on the recognition by the arbi trators that they have jurisdiction,

 -a determination on the acceptance of the statement of claim to the proceedings, and

 -a determination on the scheduling of the date of the hearing.

 According!). the lAC notified the Respondent of the date of the hearing in a time!) manner in
 accordance "ith Clause I. Article. 29 of the lAC Rules of Procedure, ho'' ever, the Respondent refused
 to ,tccept the notice.

 As provided for in paragraph 2 of Art. 34 of the lAC Rules of Procedure, non-appearance by a part)
 which has been duly notified of the time and venue of the hearing shall not preclude trial of the case or
 the making of an award. unless the absent part) has submitted a written application to adjourn the
 hearing 111 the case for a good reason.

 Because no such application had been received from the Respondent, and the Claimant insisted upon
 re\ ic\\ of the case, on the basis of paragraph 2 of Art. 34 of the lAC Rules of Procedure, the lAC
 considered it proper to hold the arbitration trial in the absence of representatives of the Respondent.

 3. As to the issue of jurisdiction of the International Arbitration Court to hear this dispute. the tribunal
 tound the follO\\ing.

 In the statement of claim. the Claimant claimed in the lAC KGS 583.750,000 (Five hundred
 eight) -three million se,en hundred tift) thousand) from the Respondem; in upplement o. I. the
 Claimant claimed from the Respondent USD 12,500,000 (twelve million five hundred thousand) or
 KGS 583.750.000 (rive hundred eight) three million seven hundred tift) thousand).

 In support ot the JUrisdiction of the lAC to consider the said claim, the Claimant referred to t\\O
 comracts: the Agreement on Incorporation and Activities of the K) rgyz- rurkish Joint Venture dated
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 7 of 25


 ~In~ 27. 1992 and Contract I dated rebruaJ) I. 1993 on construction in Bishkek (K) rg) z. Republic) of
 a four star hotel '' ith 400 beds.
  II a\ ing considered the content of the Agreement on Incorporation and Acti\ ities of the K) rg) t-lurki-.h
 Joint Venture dated May 27. 1992. the lAC noted the foiiO\\ing. In that Agreement. the parties agreed
 to establish a joint venture and determined the subject-matter of its activities. There is no arbitration
 clause in that Agreement. Subsequent!), a dispute arose between the parties due to the fact that the
   furkish side, the Respondent in the present case, did not make a contribution to the share capital of the
 joint venture. Therefore, in the statement of claim, the Claimant claimed from the Respondent the
 amount of USD 12,500,000 representing the contribution to the share capital of the joint venture "hich
 the Respondent had failed to make.

 According to Art. 5 of the Law On Arbitral Tribunals in the Kyrg) z Republic, a dispute ma) be
 submitted for the resolution by an arbitration court if there is an agreement of the parties to refer the
 dispute to that arbitration court or by operation of law. As provided for in paragraph 3, Art. 7 of the
 same Law, the arbitration agreement should contain a provision stating that any dispute, controversy or
 claim arising out of a dispute between the parties is subject to review b) an arbitration court, as well as
 the name of the arbitration court \Vhich is to consider the dispute.

 Because the parties to the Agreement on Incorporation and Acti\ ities of the Kvn!.\L-1 urkish Joint
 Venture dated l\1ay 27. 1992, did not agree a procedure for the resolution of di~pute'> b) \\,t) of
 arbitration proceedings, - in accordance with Art. 5 of the Law On Arbitral J'ribunals and Article 3 of
 the lAC Rules of Procedure. the dispute which has arisen between them concerning the Respondent's
 failure to make a contribution to the share capital of the joint venture, cannot be considered by the lAC
 on the grounds that it has no jurisdiction to consider that dispute.

 The lAC then considered Contract I dated f-ebruary I, 1993, Special Agreement I for the construction
 of the hotel for 400 beds in Bishkek, Ak-Keme-Pinara and Special Agreement 2.

 As folio\\ s from the content of Contract I, the dispute between the Parties arose from civil Ia''
 relations of a contract for construct ion and falls within the category of disputes which, accordtng to
 article I of the Law on Arbitral Tribunals, clause 9 of the lAC Rules of Procedure of the Chamber of
 Commerce of the [Kyrgyz Republic] and sub-clauses 2.2-2.4 of Article 2 of the lAC Rules of
 Procedure, can be referred by agreeme nt of the parties for consideration by an arbitration court.

 Clause 12 of Contract I dated Februar) I, 1993, stipulates that '·all disputes and disagreements that
 ma) arise during the execution of this Contract. shall be resol\'ed b) the Parties amicabl). and if this i~
 not possible. then by the Arbitration Commission of the Chamber of Commerce of the Republic of
 K) rgyz.stan. in accordance \\ ith the rules of procedure of the abo,·e Commission. "hose a\\ards shall
 be btnding on both Parties and shall not subject to appeal ...

  !'he content of the above arbitration clause evidences a clearly expressed intention of the parties to
 refer their dispute for resolution by an arbitration court operating within the Chamber of Commerce of
 the Republic of Kyrgyzstan, which the Parties referred to as an .. Arbitration Commission". In the
 K) rg) z Republic. there is International Arbitration Court operating \\ ithin the Chamber of Commerce
 and lndustt'). fhe inaccurate name, in the arbitration clause of Contract I, of the arbitration court docs
 not alter the intemion of the parties to apply for the resolution of disputes to a bod) \\ hich permanent!)
 operates "ithin the Chamber of Commerce and lndustr) of the Repu blic of Kyrg) zstan. Morco\er.
 there is no other arbitration court within the Chamber of Commerce and lndustr) of the Kyrg) z.
 Republic.

  fhe lAC notes that the content of the arbitration clause of Contract I complies with the requirements of
 Art. 5 and 7 of the Law On Arbitral Tribunals, Art. 3 of the lAC Rules of Procedure: tirstly, it contains
 an agreement of the parties refer disputes to an arb itration court. it contains a provision stating that any
 dispute. disagreement or claim arising out of a dispute bet\\-een the parties shall be subject to
 consideration b) an arbi tration court, and the name of the arbitration court which shall consider the
 di..,rute.

 Regarding the composition of the parties to the arbi tration agreement. the lAC noted the following.
                                                                                                                          ,.
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 8 of 25



Contract I dated February I. 1993, 11 hich contains the arbitration agreement. Special Agreement I.
Additional Agreements I and 2. \\ere signed b) compan) Ak-Keme and b) Sistem ,\luhendisi!J..
rl.'gistl'red in Istanbul. Turke) (Sistem Muhendislik lnsaat Sanayi ve Ticaret Anonim Sirketi).

  I he claim 11as tiled by SKl\IP Ak-Keme llotel LLC, registered in Bishkek, 1ira Avenue. 93, against
 the Respondent (Sistem Muhendislik lnsaat Sanayi ve Ticaret Anonim Sirketi) registered in lzmir.
  lurl-.e).

As follows ti·om the documents submitted by the Claimant, the Respondent' s firm changed its locat ion
and 11as rl·-registen.:d in lzmir. Turkey,

Thl.' L\C considers it appropriate to determine the status of SK M P Ak-Kemc l lotel LLC in the casl.'.
nnmel): '' hether the arbitrntion agreement contained in Contract I dated Februar; I. 1993. Special
Agreement I and Additional agreements I and 2. which have been concluded, is valid fo r SKMP
Ak-Keme Hotel LLC.

In the con flict of laws rules of many countries, the ge nerally accepted principle is tha t personal law of a
ll.'gal entit~ is considered to be lm\ of the country where the legal entit) is incorporated. This principle
is also reflected in Art. I 184 of the Civil Code of the K) rgyz Republic (hereinalier retcrrcd to as tht'
C i11l Cmk ofthl.! t-:vgyz Republic). Art. 1185 of the Ci1 il Code ofthe K)rg)L Republic stipulate:.th.ll
tht• ~:i1 il legal cap.tcit) of a legal entit) shall be determined by la11 of the legal entit;.. \incl.' ,\k-K\.'1111.'
JS(. ,\k-Kt.:me-Pinara JV and SKM P Ak-Kerne llotcl LLC wert.: incorporated in the K~rg)t Republrc.
thcu· personal la11 i!> la11 of the K) rgyz Republic. in particular. the Ci1 il Code of the K;. rg) z Rt.:public.
and their ch il legal status, that is, the abili t) to acqui re and exercise civil rights through their actions. to
crl.'atl.' ci1 il duties lor themselves and to corn pi) with them. should be determined according to that la11.

As indicated in the statement of claim and Supplement o. I and as explained b) the Claimant·~
representati1 e in the proceedings. there was a transfer of creditor's rights from one person to nnother.
In tht.:o r") and practice of international arbitration. it is general!) accepted that with the transti:r of tlw
creditor's rights from one person to another, the transfer of the arbitration agreement also occurs.

The law (Article 3 14 of the Civil Code of the Kyrgyz Republic) provides for two!) pes of grounds f(lr
the transfer of creditor's rights to another person. One of them is the transfer by the creditor of tht! right
lclairn) to another person under a transaction (assignment of claim); another ground is the transfer of
the claim to another person by operation of law.

As tollo11 s from the facts of the case and not contested b) the Respondent. during the period from 1993
to the present time. events occurred that ha1 e affec ted not only the legal status of AJ..-Keme JSC. but
also relations bet11een the parties in connection 11 ith the hotel.

In considering this issue. the lAC proceeds on the basis of legal fttcts. \\hich arc as follows. nw
lkpartmt.:nt tor Regi !ration and Liquidation of Enterprises under the tate Propen;. I und (hercinatkr
the Department) tiled a claim with the Arbitration Court of Bishkek to hold Ak-Keme JSC to be
bankrupt.

Although tht.: decision of the Arbi tration Court of 8ishkek dated November 6, 1998. denied the claim llf
the Dt.:panment. the Supreme Arbitration Court of the K;. rg) z Republic on Decl.!mber I0. 1998. 1 acatl.'d
the .tbOI e tll.'ci~ion of the Arbitration Court of Bishkek and held Ak-Keml.! JSC to be in soh ent. On Jul~
I. 19lJ9. the Government of the K)rgyz Republic, the Go1ernment ofTurke), Special Adrnini'itrator of
Ak-Kt.:me JSC and managernem of the Respondent's com pan) entered into a General Agreement and a
Sale and Purchase Agreement for a 100% stake in the share capita l of the newly incorporated Ak-Keme
de Lux Hotel LLC. On July 2. 1999, the same parties entered into an agreemem ''hereby the
G01ernmen t of the Kyrgyz Republic and the pecial Administrator ass igned to the Respondent the
right to claim against Ak-Keme JSC debts in the amount ofUSD 10.985.799 (Ten million nine hundred
eight) fi1e thousand se1en hundred nine!) nine) (including USD 8,700.000 loan amount. L <.,f)
2.28~. 7()9 loan interests) and KGS 19,571.000 contributed b) the Government of the K~ rg) 1 Rt.:public
On Jul: I. 1999. the pccial Administrator of t\k-Keme JSC and the Respondl.'nt l.'ntcrl.'d into a '>.tk
and l'urchasc Agreement ofthe said shart.:
                                                                                                                                   .
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 9 of 25



R~~<llllt ion or the Lcgislatil e A:,:,~mbly of the Jogorku Kenesh I of the K) rg: L Repu blil: I '.o li7 1-11
dated October 7. ~00~ . dctcnnined that the sal<.: of assets of Ak-Keme JSC wa~ carried out 11 ith g.ros~
\ ioLliJilns or Iall s of the K) rg: L Republic.

On June ~7 . ~005 . b) the decision of the Leninskiy District Coun of Bishkek. the consequences of the
ill\alidit: ofa 1oid transaction- the Sale and Purchase Agreement ofthe interest- 11ere appl ied and till'
partil''> 111:re returned 10 their originnl pos ition . Despitc the Respondent's appeals 10 the higher judicial
in-..tance'>. <ln N01 ember 2. 2005. by the decision of the Supreme Coun of the K: rg) 1 Republic.: the said
tb:ision datc:d June ?.7. 2005. as well as the determination of the judicial board of the 13i5hJ..c:J.. Cit:
( oun thlled August 30. 2005. were upheld. The Rcspondent·s supervisor) appeal was dismi-.sed.

lkcause thl' Respondent did not perform its obligations to complete construction or the hotel. inc.:luding
linancing of constructi on (as provided for by Contract I dated February I. 1993. Special Agrc:c:mcnt I
and Additional Agreements I and 2), liquidation of Ak-Keme - Pinara JV occurred. and in J<)l)~
re-registration of Ak -Keme JSC into Ak-Keme CJSC 11as performed (date of the initial registration
16.10.19')5). !"he incomplete hotel complex 011ned b) the pre1iousl) liquidated AJ..-Keml·-l'inara J\
11 <h rellected on the bctlance of the re-registered Ak-Keme CJ C. Subsequent!~. in 1997. t\J..- Ko:nw
CJSC t:ontributed an incomplete hot~.:l comple\ as its ~hare into the capital of SK II' .'\J..-Ko:mo: I loti.'!
II C

 I hl·rdorl'. a translcr of debt b: the debtor. as 11ell ns an assignment l)f thl' cr~dtl<)r"-, d<Jilll. ha~
<li:<.:JJJTl'ti. 1\am~J:. the transkr ofnccounl'> pa~ablc of AJ..-Kcme CJSC to SKMJ> t\J..-K~llll' llotl'i I.U .
11hich is tho: ( laimanl in the prest:lll cast:. 11a efkctcd.

 lh~ I \( condudes that the right of claim of Ak-Keme CJSC against thc Respondent. includ ing tho:
arbitratiun a)!.reo:meJll of Comract I elated Fl'bruary 0 I. 1993. Spec ial Agreement I on constructi on of
thl' hotl'i 11 ith 100 beds in Bishkek and Special Agro:cmen t 2. was transterreclto SIZMP AJ..-1\.etn<.' llotel
II C

 I h<.'rd\Jrl'. tho: lAC on the basis of paragraph I of Art. I..J of the Law On Arbitral I ribunal~ . C<>n~idl'r:>
that it ha~ jurisdiction to consider the dispute nrising out of Contract I dated Februar: I. 199). 'ipec.:ia l
.\greemo:nt I tor construction of the hotcl tor 400 beds in Bishkek and Special Agreem~.:nt 2 .



.J lla1 in)! considered the Claimant's request tor a frceLing ordcr. and an order of o:nt<>rco:mcnt in
rc-.pec.:l of. the property owned by the Respondent - Fe~e Pinara (Hotel Fe)e Pinara). at the iiddro:s~ or
 lurgutrei~ l'<llamlll mel·kii -18960 Bod rum             lugla rurkc~. the lAC llOll.'d the: foliO\\ in).!. I his rl'l(lll.''>l
lor r~lio:f 11a~ m:1dc by the Claimant in at:cordance 11 ith the requirement~ of 1\rt. 22 ol thl· I a11 Un
:\rbitr;d il·ibtuwl'> in tilt: K) rg.: z Ro:public. According to that art ide. if the partie~ ha1 1.' nul utho:r11 i-..l'
a).!ro:ctl. till' arbitration t:OJJrt. at the requo:st of o:ither pun). nHJ) orcl~.:r that the party takl'S -.uch measures
tu secure the claim in re lation to the subjo:ct-matter ol'the dispute. as it deems ncc<.'~sar:.

<ii1en tho: procedural history of the relationship of th e parties and thc lack or a relation-,hip be111een
them. thl' 1:\C on the bnsis of An. 22 of tho: Law On Arbi tral Tribunals in the K~rg.:L Republic
cun-..ido:r-. it to be advisab le to take the foll<l\\ ing measures to secure the claim. naml'l:. to prohibit tho:
Ro:-.p<mtknt- Sistem Muhcndislik ln <;aa t Snn<t) i 1c Ticarct A.·. to di:>JX>se of the prop 'rl) - f loto:l ll': l·
l'in,Jr:J. u11 no:d b) the: Respondent and located at the address rurgutreis Pnlmnut me\ J..ii llilJ(JO Bod rum
   \ !U).!ia lurJ..e). \\'hen making this deci ion, the IAC proceeded on the basis of the location or tho:
.,,1id propl.'rl). n stated on the website of the said hotel.

::0. \\ ith rl'gards to thc law app licable to the legal re lations of the parties. the lAC notes that there i~ no
.JgJWlll<.'lll on applicable la11 in Contract I dated FebrLI<Il') I. 1993. Spccial Agreements I and~- '>i).!no:d
b) 1hl' partie~.

In th~ t.:irc.:unhtanct:s. the lAC i:. guided b: dallS<.' 3 of t\rl. 6 or the La\\ On ;\rbilral I ribun.JI~ Ill till:
"-: r~) L !{.:public and paragraph 2.6 of i\rl. ~of the lAC Rulcs or Proced ure. ac.:t.:mdill)!. Ill \1 hidl. Il l thl·
ab-,~n~.:c ol w1 ;tgro:emcnl unapplicab le 1:111. lhl' arb itration t:ou rt independent I) d<.'lcnnino:-. lhl' nil~' of
(,111 that arl' applicabk. 11·hen considc:ring the di~pllll.'. l'he lAC mak~.:s a det:ision on the J11l'rib of the
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 10 of 25



 di~put.:  i11 accordance wit h the applicable la11. and insofar as they arc not regu lated b) the appl icabk
 1:111. then in ;tccordancc 11 ith busim:ss custom.

 Because the panics made no agree ment on appl icabl e law. the lAC has th e authorit) to indepenckn tl)
 d.:termi ne the legal norms to be appl ied, when considering this dispute.

  llw lAC proceeds from the req uirements of Art. 11 67 of the C ivil Code o f th e K) rgyz Republic.
 according to 11 hich la11 appl icable to civi l law rel ati ons with th e participation of ti.>rcign cit it.ens or
 rorei).!_n k gal ent it ies o1· burdened by another lo rcign element. shall be determ ined on the basi~ o f that
 code. other hi\\ s. in ternal ional treaties and recogni zed internat iona l custom as ''ell a~ based lHl
 agrt:l'l11ellls o f the part ics.

 13ecause there are no imernational trcmies between the Kyrgyz Republic and T urkey regulating th e
 procedme fo r de termin ing law applicable to those relations. and because applicable Ia\\' has no t been
 determined by the parties, the lAC has the authorit y to independently determi ne law applicable to the
 resolution of thi s dispute.

 l3ein~  gu ided b~ tht' require ments of paragraph 2.2. Art. 1199 oft he Ci' il Codt: nr the K) rg)l Rt:pub lic.
 accord1ng to '' hich absent consent of the parties to lhl! agrt'l'llH:nl on applicabk la11 . not11 i t h~tanding.
 prO\ isions or paragntph I of th is art icle. the rollowing shall apply: to a construction contract- la11 or
 ihl· coun lr) in 11 hich the resu lt of the contract is to be created. the IAC. not ing that the re-;ult as a hotel
 11as neated in the territory o f the Kyrgyz Republic in Bishkek. comes to the conclusion th;ll 11hl!n
 resohing this dispute . the law of the l<yrgyz Kepublic. primaril y Civil Code or IK)rg) L Republi c!.
 'hall appl~.

 6. :\!though accord ing to the rules on appl icable Ia\\ or paragraph I of An. 215 o f the Ci' il Code of the
 K~ rg) 1. Republ ic. the sta tute of limi tat ions shall be appl ied upon motion of a part ~ to tht: prm:.:l·din ~~­
 and tile Responde nt mad..: no object ion in thi s ma ller. the lAC co nsiders it app ropriate to consider the
 i~!>UC.


  llw inw~ t i gat i on into th e comrac tual relatio nships between the parties leads to a conclusi on that
 Special Agreement I and Contract I for constru ction elated February I, 1993. ell\ isaged turnkl!)
 construct ion or a lo ur-star hotel in £3 ishkek. Under the a forementi oned Con tra ct I for construction
 dated Februat') I. 1993. thc time o f perlo nnance o f obligations by the Respondcn t is the time of the /\u
 of tile >.ta te co mmission on comm ission ing of the linisill!clturnkey construct ion.

  l"h.: term of those documents 11 as no t dctined, the re for\.!. accord ing to Art. 385 or the Ci' il Codl! of the
 K) rg;. 1. Republic. they arc deemed to rema in in effect unti l com pletion o f performance b) the pa n ics of
 thl·ir obligations. 11 hich time is determin ed therei n. None o f the parties to the con tr;H.:tual relation-,hip
 nutilit:d ora refu::-nlto perform Contract I dated 1-'t'bruar) I. f9lJJ. Special Agreement I. or Ad ditional
 .\)!ICemenb I an d ~-

  l'he f:IL't that construction of the hotel \\as not co mpleted is t:\'ickncecl b;. till' absenCl' uftlie final state
 ;tcccptancl' ur the hote l. O n December 8. 1995. a commissio n comprising rqJrl!sentati' e!> uf A~ -K eml'
 JSC and Sistem 1\ luhenclis lik (represented by Mr. L. Hazer) rccorclecl multiple 'iolat ions b) Lhl'
 Responcknt and con tirmed the fact that the Respondent titiled to perform the turnk e) constructi on of
 the hotel. Accordingly. the ob ligations which the Respondent undertook under the concluded Contrnct
  I dated Februar) I. 1993. and ' pecial Agree ment I. Additional Agreements I and 2. 11cre not
 pc rl(nmed. \\"hich was recognized by the Responde nt in the sa id Act dmecl December 8. 19()5.

 Accordi ng to Art. 2 16 of the C iv il Code or the Kyrgyz Republic on obligations with a spec ific dead linl!.
 the limil<ltion period beg ins from the end of the term fo r compliance. Because thcre ''as no
 perli.nmancc under this Contract I, and because none of the parti es refu sed to perform. the Co ntract
 ronti nucs to be in li.>rcc. Therefore. as follows fi·om th e requ irements of paragraph I o f Art . 2 16 or the
 l i' II Code of the Kyrgyz Republic. thl! lim itation period has not started. and lhl' Claimant tiled the
 d~tim in a time!~ manner.
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 11 of 25                                                      -

 - Un the m~·rit~ of lh~· Claimant's claim. the lAC noted the folltl\\ ing. !"he di!>pul e be1 11een the pani~·:-.
:ll"lhl'  from C'onlracl I d:~ l ed r ebruar:- I. 1993. for construction of the hotel in BishJ..eJ.. \\ ith I(J() bed~
 ( 11 l!h ~ubs c·qt t etl! sup pkmc t l!~).


I inancin!! of construction of the hotel could be carried out in two wa) s. First. b) the R e~pondenl
maJ..m1! a contribution into the share capital or the jo in t ve nture incorporated by the parti e~. t\l!hmt~.dl
the cothitkration of this issue is beyond lAC' s jurisdict ion. as noted in clause 2 of these R~·ason-.. t h~·
1:\<. wkes into consiLkrationthe information of the Claimant that. as follo11~ from the cas~· li k and not
chalkn!!ed b~ the Re-;pondent. its contribution in the share capital has not been paid up.

\econd. through im plementation of a loan agreement. Works on this object 11ere financed 11 ithin IlK'
frame11 Llrk of the loan provided by the Ex imbank of Turkey to the Government of the K~ rgyz Republic
in the amou111 of U D 75.000.000. In the list of priority projects for which funds were alloca ted from
this cn:clit line. the Government of the Kyrgyz Republi c allocated US D 8.700.000 to the Claimant. I he
Claimant was to return that amoumto the G01·ernment of the KyrgyL Republic. 11hich. in its turn. 11a ~
to rcpa) the loan to f:.\ imbank or rurkey.

 I he funds allocated to the Claimant were trans li:rrl'd to the Respondent· s b.mk        .tc~o:ount. 11 h ich   enabktl
construcli\ln ofthe hotelw begin.

 I h~· 11 DrJ..s pn)\ ided f(1r b) Contract I dated Februat') I. 1993. Special Agrc:ement I and Addit ional
t\1!re~·m~·nh     I and~- lll're to be financed b~ the Responder as stipulated. in particttlar, in clause ~.2.·1:
it 1s ~ pc~o:ilied that the amount recei ved by the Contractor (the Respondent in this case) in accordancL·
11 ith the Special Agreement I. Appendixes 2 and 3. amoun ted to US D 12.500.000. In panieular.

paragraph 'or lh~ :-.a id Sp~cia l Agr~emcnl provides thai the R~spo ndc nl, as conlribut inn or its share• I ll
the <.:OilStnh.:tion. shall produce preliminary and \\Orking projects. ensure suppf) of labor. buildin!!
mat~rials. equipment. rurniture. pa) in hard currenc) for transport. and pa) 110rkers' salari~·~.

B~cau'l'    the Respondent at that time announced that it lacked funds. and considering that the term for
the ll'>~' of th ~ loan 11as li mited. the Cla imant. having received a promise from the Respondent th at its
tinan<.:ial obligat ions would be performed. began construction of the hotel usin g US D !\.700.000
recei1ed from the Government of the K~ rgyz Republic and hoping that the Responclelll "ill reimbur-.~·
11 the funds.


 I he Claimant transfe rred US D 8.700.000 to th e R~s po ndent 's account. "hicl1 i=> ~-, id~·nc~d b~
<.:~'rti t i<.:;lles
               or progress ive pa~ ment s from l:ximba nk of TUlle) and reprc ...ented p.l~ men! for th~·
sen ices that 11ere 10 be pr01 ided b) the Respontknt. In panicular. b) an Additional Agreement
(cl au~~ 3. para?,raph 3 ). it 11as agreed that Sistem Muhendislik would pa~ Ak-Keme 11ithin 30 da)s
trom tilL' dak• of confirmation b) the !1 ational Bank or the Kyrg)L Rep ublic! and 1..\imbank and
introtluwon or an additional loan o r USD 2.700.000. the COS! of materials. provided and bro ught to
n>nslnl~o:lio n b: Ak -Keme compan) in accordance with Appendix I prior to th e erfi:c1i1e date or that
.tgreem~nt. '' h ich 11 ere used t(>r cons!rue! ion.

llol\l'ler. the R ~spon denl. in breach or the obligations it        und~rlook.    did 1101 -.ubmil repw·h Oil the
e\penditure of funds l·or the construction.

On October 19. llJ95. the State Tax Inspection of the Leninskiy district of Bishkek. in the presence of
th • h~·ad ur the Respondent. 1\lr. f ehim Yenizhe. carried ou t an inspection or th l.! Respondent\
compan~ . !'he i\cl of the inspection conducted, signed b) :vtr. l:ehim Enizhe and chief ac<.:oumant.
t(}llntl. in particular. that Sistem Muhendisli k had recei\ eel tor the con truct ion of the hotd fmm
. \k-Kem~ JSC. at the 1ime of the Act. US D 9.0 17 .685. However. documents con tirm in?- acqui-.il ion and
imporl ofb uilding.material and equipment into the K)rg)L Republi c ll<h nul prese nted.

In support ofth~ allegmionthat the Respondent did not fulfill its obligations 10 finance construction of
the hutel. the Claimant presented the follo11 ing evidence: Act lo. :266 '92 of the Repub lican l<lte
I :-.am 1nd11on Depart ment Narksapat dated '\o1ember :27. 1992. on fl1ilure to appro\ e the 11orking. dra n
\l l the <.:\lllstruclion object. th ~ lcller or the [:\ational 13ank o r th e K) rg) L Rq)llblicj Oil the reo;ult-. ot

111sp~e1iunl>f the Re'>pon dem ·~ ac ti\ ities. kller ofth~ State Custom s lnstll'Ction of lhl' K) rg.~ 1 Republic
dated <.,~·ptembe r 7 • 1995. about the abs~nc~ of export- impo rt operati on ~ of th e Re~ pondent. ktter from
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 12 of 25




th~ '\ationa l Stat i-;t ieal Commit tee o r tlw K) rg.~ / Rep ubi ic No. I 0-1 ·I 95..J dat~tl October 25. I 1N5. on
th,• import of!!ootl::. in the amount of US D 1.019.268. cert iticatc o r commission ofthe St.tte CommiiiCl'
lor Ardlitct:tllrc and Construc tion of t h~ K~ rg.) L Republic dated 1\on:mbcr 29. I995. abou t thl'
disag.re,·mcnh of thl' parties on the iss ues of shared construct ion .

. \ s a n:-.ul t. a~ indicated in the lcller of theational Statistical Commiuec No. I0- I..J 95 1 dall'd
tktober 25. 1995. it \IUS determined that of the fund s transferred by the Claimant to the Rcsponuent.
\\lllch the Claimant had obtained as a loan li·mnthe Government of the K)rgyz Republic and "hich th,·
t'l,1 imant "as obli!!ed to repay to the Government of the K) rg) z Repu blic. the only reeorLkd in-;tanCl'
of import o r goods b) Sistern Muhendislik \\<IS in 1995. fo r the total ofUSD 1.019.26!l.

r\ t the rl'ques t or the claimant. the State Customs Inspect ion of the K) rg) L Republic reported: .. For the
p~riou li·om Janual") I. 199-1. to December 31. 1994.                      'istem   M11hendi ~ lik   did not perform
e-.;pon-impon operat ions at all".

 I h11s. the on I) e\ idcnce of financing b) the Respondcnt of construction works is the lciiL'r of till·
'-'ationa l Statisti cal Cornmi uee to. I 0- 14 95·1 dated October 25. I995. con firm ing the e\penditure ol
limd' reeei \ eu b~ the Respondelll from the Claimant in the amount of L ' () 1.0 I!J.26!l.

 lhe lt\C notes that the <1\ailable e\idence in the <.:a ~e conlirms the Respondent's parllnpation 111
linanc:ing the project in the amount of LSI) 1.0 19,268. IIlllS. tho.: Respondent brea<.:hed it~ obl igati on-...
Jml\ ided li.>r not on!) by Contract I and Special Agreement I and Additional r\ greements I and 2. but
al:-o b) r\rti<.:lcs 662.665.667 ofthe Civil Code ofthe K)rgyz Republic .

lkeause the Respondent has breached its obligatio ns llll(kr Contract I. Special Agreenwnt I .tnd
\ dditional Agreements I and 2. llllder ClaiiSe 299. 662. 665. 667 o r the Ci,il Code or till' I<.yrg~/
Re)'ub lic. thl· Claimant 's c.:laim in the amount of US D li .-IS0.732 is to be g ranted anJ the Respontknt
mlht pa: the Clai mant the amount of USD 11.-180.732 .

I he   L'l:1iman t ·~   other claims ar..: to be denied.

 I he claim for nnnual interest on the required amoun t of USD 12.500.000 at the Llf30R rate. asserted in
the statement of claim, was not supported by the Claimant. and its representat ive at the lA C heari ng.
subm iued that that claim ''as withdnm n. Therefo re. the claim for annua l inte re~t. "hich 1\ as llllt
supported b~ the Claimant." ill not be heard.

S. lla1 ing. rn i..:,led the Claimant·-; <.:!aim for arbitration 1\.:es (incl udi ng the regi ~ tration li:eJ. the lA(
twted that th e Claimant. in accordance "ith Clauses 1-3 of the Prov ision on Arbitration 1..\penses and
I ·\l · I ees. upon lil ing a claim paid the arbitration Icc (including the registration fcc) in th\.' amount or
l C..,l) 7:;.1)21.

Because thl.' Claimant" s claim was paniall) granted. the Rc~ponclent. in accorda nce" ith Clause 6.2 llf
the sa1d l'nl\ i'> ion. is t\l compensate tho.: Claimant's e:-.pens<.:'> in proportion to the sati~fil.'d <.:!aims. i.e. in
the amount ofl SD 68.356.

9. lla1 ing con~idl!t\:d the Claimant' s claim fo r till' Rl!spondent to compensate expl.!nses relating to tlw
prutectiun of its inte rests thro11gh legal represcntativcs. the lAC on the ba.,i s of Clause 9 of thl·
l'rm i\ion on ,\rbitration L:-.pcnses and lAC Fees. taking into account the compll:xit) of the case and
till· 'ulume of pleadings. cons idered it reasonable and fair to impose on the Respondent US D 5.000 in
costs incurred b:> the Respondent.

 10. Because the person 11ho was selc<.: ted as Chair of the arbitra l tribunal is pcnnanentl: lncated ouhi\k
the placl.! of the J,\( i hearing,. in accordance" ith Clause 7.-1 o r the Provision on Arbit ration Costs and
J,\ C l'ces. each pan~ must make an adYance payment of the co ·t'> of hl!r participati on in the arbi tration
 Jlw I1\ C com:l uded that the cosb of at tendance of the hearing b) the chair of the arbitratiun cuun
;tnwuntcd to LIS D 1.62·1. rho.: Rcspomkm Jid not JW) its L'qunl share of the said co-.ts. !·hat anHHin t
'''b full) paid b: thl.' Claimant. l"hcrclo rc. on the basis of Clause 7...J of the Provision on Arbitration
( \ h h and J..\( I ec'>. the Respomknt must compensat..: the Cl<1i mant for the amount of L SJ) 8 I~
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 13 of 25
                                                                                                                                        -
 lla~~.:d
        on !he foregoing and guided b) Art. 22. 28. 29. J I. 39 of 1he La\\ On 1\rb i1ral I ribun:il' in !he·
 K~ ry_,;l{epublit:./\ rti clc s
                           36.4 -1--17 of1he lAC Rules ofl'rocedure. l he lr11erna1ional !\rbilnllion loun
 h.h de·cided:



                                          RESOL TIVE PA RT OF T H E AWARD:

  I. The• claims of SK I P Ak-Kerne Ho1el LLC. Ai shkek. K) rg) z Republ ic. againsl Sis1em \ h rhendi~lih
 ln-,<1<11 Sana~ i le 'I icarel A. '., lzm ir. Turkey for colleclion or USD 12.500.000 Cf\leile million lilt•
 hundred lhou-;and) <;hall bt• gramed paniall~.

 2. I o unkr Sislem Muhendislik l nsam ' ana~ i ve Ticarcl A. S., ILmir. rurke~ . 10 pa~ in Iii\ or ol ' K\11'
 Ak-K eme Hotel LLC, 13ishkek. Kvg)L Republic, USD 11.554.900 (!:.Ieven million li1e hundred liH~
 four 1housand nine hundred). including:

 - USD II .480.732 (Eleven million tour hundred eiglny 1housand seven hundred lhin~ lwo) in n.::-.pecl
 of !he Claimanl · s principal cl:tim:

 - L_'<-;1) (>X.356 (~i\1~ -ei?.lll lhousand llrrcc hundred and tifi~ -six ) in re:-.pet:l o f !he Clairnalll·:-. l.'\hl:-. li11·
 p.t~     nte·nl ufliJt• .trbilrmion ,mtl   regi~ 1ra1iun   Ices:

 - l \I) :'.tJOO ( li1 l' lhousand) in compcnsmion of 1he Cia imam's cos ls im:urrcd in connl.'clion "i1h !he
 prulvcl iurt o f i1s in!L'rests through legal n.:presental ives:

 - l \I) Xl2 (l.ight hundred and !well e) in compensmion of th e Clairnan1 's cos! of                            pa~rnen l   for lht'
 ( harr lu p:tnicipalc in !he arbi1rmion hearing.



 -; _ ll> gr<tnl !he Claimarll's claim for measures of pro1ec1 ion b) prohi biling !he Respondenl - Si~lt'lll
 \ luhl.'nd is! ik lnsaa1 Sanayi 1 e rica ret A . ..- to dispose of the propcny - Fe) e Pinara Ho1el. belongi ng to
 lhl' Rl.'spondenl and localetl: Turglllrcis l'alarmn mcvkii 48960 Bodrum i'VIugla Turke~ _

 --4. I o til.'n~ !he Claimant's o1her claims.

 5. rhe CIa imam· s <.:Ia i rn for annua I interest against the Respondent sha II be lc               n \\ i thout consi der:u ion.
 (>. lite· ;mard -,!tall lake ertec1 fonh\\ it h. -,hall be final and         ~hall   nor be '>llb,iet:t 10 appeal



  I hi ~ ;t\\ ard "a tlrawn up anti signed in three origi nals. one of' 1\ hich i::. de::. ignated lor sakheeping in
 the arclti1 es o f tlte International Arbit ration Court. one for the Cla imant and one f(>r the Respondcnl.

 Chair oi' lhe 1\rbitralion Coun:                                   .G . Yi l kova (signmure and stamp)

 .\rbitnnor:-.: r.O. Kenenbaye1              (signature)              1\.M. Chekoshcv (signmure)

 Bound and numbered



 l:\cct llilc                 sccretar~


 S. lttisunbek




  , ,... ,,~ -~.l!rJ I

 G_JVt__C
        \t ~\1,      \




 n. .   ~..u   ....11\.s   ' 111 }\.t
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 14 of 25




 .lleno N2 1-2-282-281010


 ropo.n bHliiKeK                                                                  «16» MapTa 2011 ro.na


        Me)K.n:yHapo,rr.Holi:'r TpCTeiicKMH cy.n: npH ToproBo-rrpoMbilUJ1CHHOR rranaTe K:orprur3cKoft
 Pecny6m-IKH (.liaiiee itvfc)K.uyHapo.nHr,IH: TpCTe:HcimH: cy,n:» HnH «MTC») B cocrane npe1J:ce.uareJUf
 H.f. BHJU<onolt H ap6urpoB A.M. qeKomeBa H T.O. KeHeH6aena paccMorpeJT B 3ace,rr.aHI1.liX 14,
 15 H 16 MapTa 2011 ro.n:a ,[leJio no ncKy OcOO CJ(Mfi 0TeJib «AK-KCMc», r. EnmKeK, KLip-
 rbl3CKaH Pecny6JiuKa, K cJm:pMe CucTeM Mwxea.uucJIHK HmuaaT CaHaiiu Be TH,lJ;JKapeT
 A.ill.», r. lhMitp, TypuH (Sistcm Muhcndislik Insaat Sanayi ve Ticaret Anonim                   ~irketi,
 Izmir, Turkiye), o HlbiCKauuu 12 500 000 ,n;oJIJI. CiliA unn 583 750 000 coMOB.


        B 3acc,LJ.amw.x no .L{e.rry rrpHIIZJlH y1.mcme:
 IIpct~;CTamtTCJUf ncTua: OcOO CKMD 0Tem. «AK-KcMe»:
        - CaphiMCflKO~ PycrraH A.L{biKaiiOBHY.
        nacrropT AN 043 7012 Bbi,n:an MB)J, 50-00 oT       16.05.2007 r.
        - Tipe.n:cTaBrnerrb rro AOBepeHHOCTH NQ 37 or 28.10.2010 r.
        CaTapi<ynoBa JIIII.r:~npa Ca6aT6eKOBHa,
        nacrropr AN 156 3265 BI>I.naH MB~ 50-02 OT 19.11.2009 r.
        - Tipe).l.c-ramHcnr, no .uonepeHHOCTH OT 19.01 .2011 r.
        Eru1.n:aeaa Jlc}!na AJJHeBHa,
        rracnoJH AN 095 3006 Hhi.IJ.HH MBJJ; 50-05 OT 07.08.2008 r.

 Ilpc,LI,CTaBHTeml oTBCT'IHKa: OTBe'NHK, Ha,n:JTe)l(aiiJ;HM     o6pa3oM yse,uoMneHHhiH     o   BpeMeHH H
 MccTe cnymamu1. .nena, B 3ace.L{amrH rrpe.ncraBJieH He 6hin.


 ,[(pyrue mJQa, y~laCTBYIOIIUIC 8 JaCe)l.aHHU B KaqcCTDe CBU,U:eTeJieii::
        - )I{auapon AKr,rn6eK YceH6eKOBH'I, 14.09.1964 r.p.,
        npom:I.CallllO a,L!.pr:cy: l'.EHITTI<eK, 12 MKp., )]..19, KB.2,
         nacnop'I' A 067 9326 Bbi,IT.aH MB.D. 50-02 OT 04.06.2002 r.
        - A)KCI<6apos KaH116e1<, 25.12.1957 r.p.,
        npmr<nsacT no a)l,pccy: PoccH:t'Ict<aa: <Dc.n;epanHz,
        r.MOCKBa, MI<p.MHTYrHO, TizTHHUKOe illOCCe, JJ:. 38, KB.139,
        nporrncm-1 rro a.n:pecy: qy:HcKM o6nacTh,
        A.lJaMyJJ.yHciCn.H: paH:oH, cJie6c.n;HHOBKa, yrr.3eneurur, ,n;.S, KB.l,
        rracaopT AN 1640513 m:.maH MB~~ 50-58 oT 26.01.2010 r.
        - 3anr6acB KaH:paT ).l(ymrcxmiOBH'I, I 0.05.1958 r.p.,
        BO.lXIiTeJJLCKOe YJWCTDBcpemw UG 000014139 BM,n:armoe 06.04.2005 r.
        - KoHtryMctHOB TaanaH:6eK ,ll)KyMaUieBl·FI, 09.01.1956 r.p.,
        upomrcan no a11.pecy: r ..bHWKCK, yJr.ToKmryna, /1..57, I<B.12,
        nacnopT AN 033 7553 Br,r.n:au 50-03oT 27.02.2007 r.
        - HMaHaJIHeB CaM aT )KeHinrr6eKOBifY., 10.03.1973 r.p.,
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 15 of 25
                                                                                                              2
         rrpormcaH no a,.a;pecy: r.BHIIII<eK, yrr.Ill.PycTaBeJIH, ,n:.56, I<B.4,
         rracnopr AN 080 1888 Bbi,LJ,aH 50-01 or 15.04.2008 r.
         - KoMapoBep JieoHH,n: HyxMMOBHti, 17.06.1955 r.p.,
         npmrmsaror.nHH: no a.npecy: KP, r.E:mnKeK, yrr.TbiHOICTaHoBa, ,n..96, KB.l 0.,
         rracrropT A 287 1333, Bo:m;aH MB,D; 50-02 or 10.06.1993 r.                •
         - Caph!Mcarcon J)erreK A,nhiKarroBHq, 2J .OS .1957 r.p.,
         nporrHcaH no a.n:pecy: r.GH.lllKeK, yrr.AxyH6acBa, ,.a;.l3 7, J<B.20,
         rracrropr AN 0873 256 Bhi)J.aH MB,D; 50-02 or 04.06.2008 r.
         - XaprraMoBa BarreHTima EropoBHa, 19.12.1948 r.p.,
         rrporrncaHa no a,.a;pecy: r.BHillKeK, yrr.TI.Toncroro,
         rracnopr AN 039 8404 Rbi,TJ;aH MBJJ: 50-00 or 17.04.2007 r.

  OrBeTCTBCIJllMi-1   cer\:peTapb: J()Kai<nrroaa Afiry Jib TIIJieKOBHa.

                                         OECTORTEJThCTBA ,IJ;EJIA
          28 oKr.sr6p5! 2010 m.n:a   B       Me:>K,n:yHapO)lf=tJ,m TperettcKHH cy):( o6paTHnocr, OcOO CKMII
   Orerrh <<AK-KeMe»·, r. E~nnKeK, KI.Iprhi3CKa5r Pecrry6nHKa ():{arree Mcre:q HJIH KOMrraHH$1 «AK-
   KeMe»), c HCKOBhiM 3MBnemieM K tPHpMe «CHcTeM MroxeH,lWCJIHIC HmnaaT Ca.Ha.iiH Be TH,.a;)Ka-
  peT A.Ili.>~, r. l13MHp, Typei(Kasi Pecrry6m-rKa (,ll;arree Orse'ft.IHI< MrrR «CHcreM MroxeH,r(RCJIHT(»)
  o B3DICKaHHH 12 500 000 ):{OJIJJ. ClllA.
              KaK crre,rryeT H3 HCKonoro 3rumnemrn H rrpHJIO)f(eHHI>IX I< HeMy ,n:oKyMeHTOB~ Me)K):(y HcT~
   UOM H 0TBeTtiHKoM 61IJ1H 3aKmoqeH:or: KoHrpaKT I OT 1 <Pcaparr7.1 1993r., CneuHarr:oHoe Corna-
   rneHHe 1, ITpHJIO)J<eHHC 1, ITpHJIO)Kemre la I< Cnenmuu,noMy Corrrameumo 1 a Cnei\HMMIOe
   ConralllCHHC N~2. cornacHo KOTOphiM Mereu; B KatrecTBe rro,.a;p>r.UIJ:HKa o6JI3arrcH rrocrpmn:o «IIO.U
   KJI!Otf>> 'leTLipCX3BC3,L(O't1HbiH OTeJI1 Ha 400 MCCT B ropO):{C DlUIIKCKe.
              06m:a5r C)'MMa KoHrpaKra cocraBHrra 25 000 000 .nann. CiliA. IlpH 3TOM CrreuHanhHhiM
   cornameHHeM 1 H flp:mrmKeHHJIMH 2 H 3 rrpe.uycMaTpHaanocr:., tiro OracTtfHK ¢rmaHcHpyer H
   ormarnmaer cnoro l{OJUO y-qacnur B crpmnem,cme B pa3Mepe 12 500 000 ):{OJIJI. CIIIA».
              B uemrx ocyr.u.ecTBJICHH}{ cTpOHTCHhCTBa oTemr, cropOHbl KoHTpaKTa 3apemcrpHpoaa.rrH
   a r.BH.lllKeK coBMecnwe K~:>Ipri>I3CKo-ryperu<ae npe,ll;rrpHHTHe «AK-KeMe-ITHHapa», c ycraBHbiM
   KaniiTaJIOM B pa3Mepe 27 000 000 ,llOJIJT. CiliA, Ha ycJIOBH~X paBHOfO BHCCCHHR. no 13 500 000
   .[(OJIJI. CiliA.
             ,LJ:mr o6ecne'leHI-!5r BKJia,n:a ):{OJIH Kblpfbi3CKOfO yqacTHI:iKa, B C1pOHTeJibCTBe OTeiDI rlpamr-
   TeJII.CTBO KP BI.I,L:(eJIR.eT I1criJ;y Kpe):(HT B pa3Mepe 6 000 000 .n:onrr. ClliA (pacrrop~DKeHHe N2303-
 , P or 26.03.1993r.), a B rrocne.n:yromeM eme 2 700 000 .n:onn. CllJA (pacrropa)J(eHHx ITpam-nerr:&-
 'cmaKP N.Q139-P or 06.05.1994r., Nld87-P OT 13.06.1994r.). Bcero KOMrraHHH «AK-KeMe» 6hl-
   no Bhi,L(CJlCllO 8 700 000 ):{OJIJI. CiliA 3a CIJ:eT Kpe,ll;HTHOH IIHHHM, rrpe.n.ocraBJieHHOH TipaBirreJTb-
   CTD)' KP, comacno CorJiamen:mo, 3arcmot!cHrtOMY 28.04.1992 r. Me)K):{y TypeUKHM 3Kcrropnro-
 . Kpe.n:HTHhiM 6aHKoM H HBKP Ha cyMMY 75 000 000 ):{OJIJL CiliA.
              BLI,n:enemu.re KI>IprM3CKOMY yrmc-rrrl1r<y J<pe,UHTHI:.re cpeLJ;cTBa 6wm: rrepe'!HcnenLI na
 , 6aHKOBCKHH ctJeT typeu:Ko.H qmpMoT <<CHcreM MmxeH,l:UICJIHK», qro LJ;ano e:ll B03MO:>KHocn Ha-
   1faTh CTpOHTeJibCTBO OTeJN. CrpOHTeJII:.CTBO OTCJIH 6r,mo HatiaTO Ha cpe.u;CTHa, BJ[Q)KeHHble KOM-
   namrei{ «AK-KeMe>>. Brrocne.n:cTBHH «CHcreM MroxeH):(HCJI.HK» He rrpe.n:craBHJI HHKaKHX .n:oKy-
   MeHTOB, IIO,[(TBep)JQJ;aiOll.J:HX BbUIOJIHeHHC HM CBOHX 06x3aTeJibCTB ITO BHCCeHHIO CBOeH "t!aCTH
   /l:OJTH R CTpOHTeJibCTBO OTeJIH.
              rb rrorryqcHH:OIX 8 700 000 ,n:OITJl. CiliA Ha B:OIIIOJIIIerure CTpOHTeJlbHO-MOHTa)fffihlX pa-
   6oT, rrpHo6peremre o6opyl-(onamm, MeXaiili3MOB, HHBeHTapH H .n:p., 6r:,mo H3pacxo):(OBaHo
   3 664 500 .u.oJIJJapoB CiliA, H3 KOTOphiX «CncreM MroxeH,n:HCJIHK>> 3a pa3pa6oTKY npoeKra oTe-
   m rrony<-mna l 250 000 ll:OJIJI. ClllA, a 3a Mene.n;:lKMeHT H .n:p. 575 000 .n;omr. CiliA.
              Pacxo):{ ocraBllleiic.H qacrn ):(eHe)KH1TX cpc,!J,CTB B proMepe 5 092 900 .nonrr. ClllA He 6biJI
   IIOJI:TRep)K,ll;eH HH O):{HHM ,L(OKytvfeHTOM B ,l.l.OKa·.mreJibCTBO HCIIOJib30BaHIU£ rypeiJ;KOH KOMITaHHeH
 . cpe):(CTB B COOTBeTCTBHe C KOHTpaKTOM Ha CTpOHTeJihCTBO.

                                                                                                              2
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 16 of 25
                                                                                                                             3
                        «AK·KcMe» na HMH «CHcTeM MIDxcu.n;ncmrK» 6r.nm HarrpaBJieHEJ npeTeH·
               KoMnaHHeii
 · 3HOHHF>Te 3aiTpOCLI 0 JJ:06pOBOJihHOM HCIIOJ!Hemm B3~TbiX Ua CC6R IIO Km-npaKTY Ha CTpOHTeJII,·
     cno o6H3aTeJtbCTB. rrpcnocTanJieHHH OT'JCTOB H nmtTe)J\HhiX .n;oK)11\.WHTOB.                O.QHaKO, .n:8)J(e 3arrpo-
  .cr,r, a:""(pecoBClHHhie Typer~Koii R:oMrramm rocynapC'n~eHH:&IMM                      opraHaMH KP, c -rpe6oBaHHcM
 ,npe.D:OCTaBHTb <paKThi, IIOJ!.TBep)J<,LI;aiDII~He Hlll~eCT11ponaiiHC B I!pOeKT CTpOH.T~JII.CTBa OTemi, OC·
 (;Ta.iUICb
 ..,.         6e3 o60CriOBaHHOI'O OTBeTa•
 [             B   CB.!I3H C 3THM, focy,ZJ;apcTBeHHh!H KOMHTeT              KP   UO HHOCTpaHHhlM HHBeCTHIU:I:JIM H :nco-
 ~HOMMLieCKOH             IIOMOmH (focKOMHI·IBeCT) CBOHM              pemeHHeM N.QQ4/338
                                                                                    12.04.96r. OT03Ba.JI JIH·
                                                                                               OT
 ~eH3HlO
 ~:'
                 Ha   rrpaBO ocyu~eCTBJJCHHJf HtiBeCTHI.tHOHliOlf ,UeUeJThHOCTH Typer~KOH <fJHpMEJ «CHCTeM
 \\-hoxeH,llHCJIHK»   IIa TCppHTOpHH pecrry6JIHKH.
 .          He cornacHBJIIHC~> c OT3LmoM Jmu,eH3Hlh ((ClicTc1'>r Mr¢~xeHllUCJIHK~> oG"pU'fmrM a cy.u. ~,:,
 :~lt:IWM o5 oTMeuc pcmcHH51 l 'ocKo~mHBecTa. UooTaHoDJteHneM· Bt.rcUiei'o api)Irrp!Jii,rroro :~YJt{l,
 ~KP OT 18 )..fapTa 1998r. pemeiHlC rocKOMHIIBec'tif QT l2.0,4.96r. N!!0~/3.38 rrpll3!Hlll0· aar<OHHI;IMr
 ~13.· cn»3U c Heno.u:TnepiiU(CHHeM ¢aKTa ocyii~ec-rnnoatnt {<Cn:m:eM MloxcttnJI:cm'-:ti~~>·:nHli.e¢l'Hn,tNII;.
 [fioH: J-tCRTeiTI>HOCTH ua TeppHTopHH               KP.                                            ·           .. .
 ·             B   CBH3H c HeBhmomrcaneM «CHcTeM               MlOxeH.IJ:liCJmK» o6B:3aTeJrr.cTB, rrpe)J.yCMOTpeHH:&IX
     B KoHTpane ua crpowrenbCTBo oTeJIH,                   YcTana conMecrHoro I<biprol3cKo-TypeiJ;KOro npeJJ:rrpl1-
 ' . ~HJ! «AK-KC!\fC-0HHapa» H CrreiUHUlbHOro corJiail!CHHJf B qacTH BHeCeHI-i:)I ycTal:llfOH JI,OJIH B
  ;pa3Mepc         12 500 000    L(OJJJT.   CUI/\, I<hrpnr3cKaJJ cToporra         caMOCTOHTCJibHO       rrpo.n:omKI-11Ia CTpOM-
     'Te:11CTBO oTe;m, o6r.uan cTOHMOCTh KOToporo                6r,ma paccrnuaHa        R  pa3Mepe 25 000 000 CiliA, :m
 t.~B0H Ct.IeT, C ITpMBneqcHHCM .U:OriOJlRl1TeJIWhiX                  cpeJJ:CTB, l(pC,ZJ)1TOB li .n:pyntX IfHOCTpaHHhiX UII·
 I;acCTOpOB. J<poMC BJIOJKeHIDl J:l ycTaDUhlH l<UIIHTaJI COBMeCTHOrO IIpel(TipHJiTHH CBOeH )J.OJIH, KOM-
 ~naiUUi       «AK-KeMe» BJIQ)l\HJia ,UOJTIO TypetV<OH KOMIIaiU·Il1 H, TaKHM o6pa30M, CaMa IIOKp:&ma BCIO
 7CTOHII.fOCTb CTpOI1TeJibCTBa OTCJI.$£.
               TaK;toiM oopmoM. o6aaa.rreJtLCTB8 «Cnci~fj: M!O.Xt'l{,mlCJUJl\)Jo no CJ;POJ.tl~eJibC'l'B}' OTemt
     iil10;!1, JGll04))r.fe ·OhlJtO Bb!TlOJIHeHO, i'¢1HH:O r(aK U ~i6H'3ilTCrthCII30 IIO BHeCeHIITO J2 ·5()0 QQQ JJ;OJJ}l.
     GUIA,
           Pa1)J;eJroM 13 KmnpaKTa Ha C11JOHTenllC'rno ..ope.o;y¢M¢.Tp.euo 1 ~uo.: «B a;_Jyr.tete.uap.¥UfeitW{
  fo:..'oHmpaKmn OfJ/fUJt u3 napnmepoa rt oouocmoprmm.w JUJp,;i)ke. elmti60H(iil CIUQj:IO}Id ()p'fl:)tcua.
 tRo:urecmwnb cpedcmea. B!lo:J/Ce llll b!e mypetfKUM.3fti;nr)pl~lf(b~~~ fJqliK(J;'i•f a«aNCOAf· IILt:cmpoumemQ;~
 ::l!un6rm:. Bncmterruf:;\e . cp:¢~cl'ria·ru>'l.ttainwfebl\OMnalum··«AK"f<cMtm a mm~)~:pe,W~ra'·l{tl·Y¢i:rona~x
 ?ab'rl:npaT:a. B. ltBl.l·lH C ll:Ci\I, li<X:Uiorerucmu~ 12 5·00 000 ~O.IT!L .ClllA ;u,omi~liO QblTh rrP:OtiJB:C)leHn 1)'~
  :pelU<-.Oil KOMi1llHl:!cB <ICHC'I'eM Mio:XeHgncm·nm ncuocpe.ucrBeHno n OcOO CKMO 0Tem, «AK-
     K~~.                                       .                                        .
              ·B .CSJ!'JH· C ~HCBlii.HOJlHCHlfeM i:y¢ur~.Q-a; ~QMU~f¢it. Otl1f38TeJrhCTBa nO' DHeCe(rino·
   i;tf. :500 ·000. 49~ C~,Ll~ 13- ycf.is:J.ll!i-b QW~.tt. C01lMec·rHGro. xtrprLt,scKo:"'·ryp~lp(t?r'p. trp¢ju~pl1$.tn
 i«A K-KeMc-Ilnnapa», pa3Mep r-reMcrro.rmerrHoro <<Cs1¢·re!\1 MEox.eH;wcmilc)~.l~ciittpal\ira,ua .crpoa. .
 , TCJII,CTBO COCTaBM;I 12 500 000 .U.OJlJI. 'ClllA.                  .
               OcOO CKM!l 0Tcnr, «AK-KeMc>> mrTaJica yperymrpoBaTh cuop c TypcUKOH KOMIIaHHeTi:
                     HOpSU{I\C, O.LI;Hal\0 0TBePHIK H'i JIHX llC pcarHpOBaJI.
     R ,ZJ.Ocy.ne6JIOJ\1
             OmraH cBol:l npana HapyllleHHniMH 1 11cn~u •. py!WBen;cmyj{c~:; nymcro?\1 ~ 2 l{o'HTP?oWra· H~
     CTpOHTe}I1CTBO, a TaK)l(e CT.CT. 10, 11 rK KP; CT,C~f. Si 20 3al<pllll· ~tO lp~TeHCJ(}IX ~y.a;a~ B K1tlP"
     rr,r3cKott Pecny6-1HKe»; cT.CT. 19, 20 Perna.\1e1rui Me,K.nynapoluroro Tpe1ieiiQKprb t:y~~~ gm~
     TDfl KP, o6panr.:IcR          B   MTC c        Tpe6oBamie::..rH3b~cica11 E. :c Ot.ne"T"ut!\a - ·rryp~f,rndH: Kot.'m&Hlnl
     <<CHcTeM M10xeii;.J.l1CJIHK 11rnnaaT      CaHaHrr        Be THJJ:)i(apeT, A.Ill». B noJIL3Y OcOO CKMTI 0TeJI:o
     t~Al~:ic}(C~ieJ>.'J:t~Hcm.uy~~. c~tM)~ n pn3Mepc 1:2 500.000 (Ttaeuat-U,J.~T.h Mnrr~nQ.Hp~ rr~t1oot 'ffii,CJ14.)
     /!.OJTJJ. C+1Eo\ una 58'3 75() 000 (fhmA:o-r B(rce'Mt•.nec5t:T TPM MHJinHoHa ceMbCoT mLTb~ecaT TblC.Hti)
     COMOB, a TalOI<e B3f,lCIGlTL C 0"IBeTtiJ:IKa pacXO,!J,bi, Cmi3HHIII,IC C ap6H:Tpa>KHE:.IM pa36HpaTeJibCT-
     BOM.
               HcKoRoc 3aHBrremre H           rrpHJIO)KCHHI,Ie K HCMY .LT.OKyMeHTbi, JJ:OrroJIHeHue K HCKOBOMY 3a-
     nBJieHHJO HarrpaBJielfh! 0TBeTl!HKy IIHChMaMH OT                  28.1 0.2010r.,   OT   IO.ll.2010r., OT 20.11.20llr,
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 17 of 25
                                                                                                                     4
  Tionyqerme HCT\OBbiX MaTep11ariOB 0TI3CTtUIKOM llO,QTBep)K,QeHO YBC,QOMJieiUUfMH r<yphepCKOi.f
  CJiy)K6bi OT   15.1J.2010r.       HOT     25.01.20Jlr.
          YBe.UoMrrer:Hfe MTC o JiocTynrreHHH HCKOBoro 3aJ:!Brremn:l narrpasneHo lTHChMaMn N2478
  OT 29  ncKa6p5I 20 I Or. H oT 9.11.201 Or. I1orry1.rerme 0TnerrmKOM yBe.UoMJieHH$1 o rrocryrrne:HnH B
  MTC      HCKOBblX :..urrepaanon rro.n:rBepiKUCHO capaBKOH K)'pLepcKo:H c.i:iy~K6hr TNT OT
  11.11.201 Or.
          lii3BemeHif5I      uarrpanrreiinl         llHChMaMH       MTC
                                                               N!!l 01 OT 24.02.20llr., M!l 09 OT
  28.02.20llr. I1orryl.leHnc OTBeTtruKOM M3Bern:eHH51: N~IOl OT 24.02.20llr. rronTnep)J<.lleHo yBe-
  n:oMrrerureM K)'pbepcKOH cny)£(6hi DHL OT 04.03.201lr. 0TKa3 O'rseTl.lHKa OT npliH>ITHH H3Be-
  w;emui N2 109 OT 28.02.2011 r. rro.n:TBep)l(}]eH yBe,rt;OMJICIIHeM KyphepcKoi1 cnyJK6nr DHL OT
  01.03.20llr.
          11JRen{eHHH JtOII0.1HHTeJILHO .r.ma)KJ\J,J nanpanneHbi MTC 0TBeTqHKY no ¢a1ccy IIHCbMa-
  MH N!!l37 OT 05.03.20llr., N'2140 OT 11.03.2011r. nonyqeHne OrsertiHKOM 3THX ¢aKCOB no.n;-
  TRep)I<,UaeTCJI rrpuno)f{eHIIOM K ]\eny pac,re•ulTKoH:.
            Comacno CTaThC 25 PcrnaMeHTa MTC, ccpopMHpoRaH ap6InpaJK B cocTane npe,n:ce.uaTe-
  JI.ll H.f. BmrKoBoli u ap6wrpon A-M. lJeKolllesa H T.O. Kenen6aeBa. 3auacHhiM npe.n:ce.n;aTeneM
  H ap6IHpaMH I-IaJHa1.renLI IO.,.Q. KnM, C.ll. OMyparrM.eB Pl. B.H. ConoMaxa. 3aMe[mmrH: no ¢op-
  :-.1HpoBamno COCTaBa ap6HTpmrca He 3U5lBJJeHO.
           Ap6vrrpa)I<llbiH c6op ynnalleH             :.Ucn.LOM B   cooTBeTCTBHH c Ilono)!(eHneM    o6 ap6m·pan<HhiX
  c6opax H pacxOlH.IX B eyMMC              74 439,14 ..QOJJn. CIIlA.
          3ace)laHHC rro .n:erry 14-16 MapTa 2011 ro.na cocTOJlJJocr, rrpa yn:mcnm rrpe.n:cTaBHTeneH:
  HcTQa. 0TBeTt.nn:, na.n:nc)!C<.H.UHM o6pa30M H3RerucHHhiH o BpeMeHH H MecTe cnyrnaHHJI )J;erra, n
  Jacc.aaHHH rrpe.a:cTaBJieH He 6r:.m. I1peJJ;cTaBinem, HcTr~a nacTaliBaJl na paccMoTpCHHH .1-l.eJm uo
  cymecTny H OTCYTCTBHe rrpe.UCTRDII'f('JleH 0TBeTtiHKa.
           B    XO,Ile 1aCCJ.laHIUI J1cTeU ITOMep)!<aJT CBOH Tpe60B8HH5I, 3MBJieHHf>Le H HCKOBOM 3MDJie~
 .· HHH, rrpOCl:I.JT B3h!CKUTb C 0TBC1 Y:HKa C)'MMY B p33MCpc                 12 500 000   (.[(BeHa):(l(aTb MHJIJIHOHOB
  IHITbCOT ThTCSI'l) .LIOJJJI.    CiliA      HJIH   583 750 000     (ThrThCOT BOCeMb.[(eCHT TpH MHJIJIHOHa    CeMLCOT
  IUITb..UeC.liT TbiCSPl) COMOB, a     TaiO!Ce      B3b!CKaTh C 0TBeTqHKa paCXO~hll CBH3aHUble C ap6rrrpa)JCHh!M
  pa'36HpUTCJihCTBOM.
           0T3r.TBR H.llH IWJCHX-JII:I60 B03paJI<CHHt'r OT         0TBeTl.JHKa He IIOCTyiiaJJO.
           B 3ace,Zlan:wrx MTC             npe.n.cTarmrerrn IifcTJ (a IIo.LJJJ.ep)K8.J1H 3aMBJlCHHhiC Tpe6oBaHHH. MTC
  3ac;ryman 110.llCHCH115i C.BH,nere.rrefr.


                                                    MOTHBhi PElliEIIIDI
             113yliHB r..wTepHarrhr .rrena H 3acnymaa rrpe.n:cTaBHTerrei1 Jikr.ua, a TaK)!(e CBH.n;eTeneH-,
  Yfen<.l..l.YHapo,IJ,Hbiil TpeTeHCKH}r cy .n: rrpmnen K crre,D,y10II(HM Bh!BO.UaM.
             1. OrHOCHTCJIMIO lex arbitrii MTC ycTaHoBHJI, !ITO nocKOJII>KY ap6HTpa:>KHoe pa36Hpa-,
  TCJibCTBO HMCCT MccTo B BHlliKeKC, Kr,rpnr3crca51 Pccrry6nm<a, rro::>TOMY np:aMeHHMhiM K rrpou:e-
  lXype ap6I!Tpmrmoro pcn6aparem,c·ma .llHJIHCTCJl 3ar<oH «0 Tperel1cKHX cy.uax B Kr,rprhi3CKOi1
  PecnyGnHKc» oT 30 HIOIDI 2002r. N2JJS B pe.n:aruuur 3aKoHOB KP OT 15 Ma}t 2003r. N!!93 u or 11
  HIOH.II 2004r. No73 (.rr.anee 3ai<OH «0 TpeTCHCKHX cy,n:ax), KOTOphlC pcrJiaMCHTHpyiOT )J.e1!TCJI1-
  !lOCTb TpeTeiicKHX       cy.noB no pa3pellieHHIO cnopon.
           2.   Paccl\10TpeR norrpoc      o6 OTC)'TCTBHH npe)lCTaBHTene:ii 0TBerqHKa B 3aceJJ;aHHH, Me>K-
  .n:yHapo.IJ:I.J.hiH TpeTerrcKHM cy.::J: ycTaHOBHJT crre,J:lyroutee.
            l1cKoRoe 3aR"nner·m:e lkru.a 61mo rrorrytrcuo MTC 28 oKDI6p.II 2010 r.
            B coon~eTCTBHH co cT. 24 PerrraMema MTC OueTCTBCHHbli1: ceKpeTapi:. MTC IIHChMOM
  N2478   OT    29   OKT5i6p5l   201 Or.   (Harma)J.Ha>I   TNT Express N2GD 398 535 442 WW OT 30.10.2010r.)
  Hanpam1JT 0TBCT'lfHK)' )'BC,llOMJICIIHC 0 liO,l.(atie HCKOBOfO 3a5l:BJICH:m:r, CaMO HCKOBOC 3all:BJICHHe H
  rrpe.[(JIQ)J(HJf CMy B cporc He 6onee 15 .LIHCH, C ,QaTbi ITOJiyt.ICHH5I yBe)J.OMJieiJHR, npe.n;cTaBHTb no
  IIeMy Cl:!OH OT3b1B, TIO)l,KpenJICHHhli·I COOTBCTCTBYKHJ(HMH J.{OKa:3aTeJlf,CTBa~m:. KpOMC TOfO, D CO-
  OTBeTCTI1Hlf co cL        24    Pc1 JiaMernaMTC 0TBeT1IHI< B TOT            X<e cpoK   .nomrcen coo6mnn, HMCIIa H
  cpaMHJIHli H36paHH1JX HM            ap6HTpa H 3CliiaCHOfO ap6nTpa           HJill 3MBHTb npOCb6y 0 TOM, qT06hi
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 18 of 25
                                                                                                                  5
 ap6nrp :n 3arracHoi1 ap6Inp 3a nero 6:ormr HaJnaqenLI ITpe.n:ce,LJ:aTeJieM MTC. ):(aHHOe ITJ:ICoMO c
~p:o)iq~(~fl}l·blJ\.1 K HCMY HCKOBoiM ~~le,,H.neM §~mO ITOJiyqeHo 0TBeTrlHKOM 10 HOSI6pR 20.10r.
;t*i¢pe.nPTBOM .n:ocTaBKH KoMrramreti tNT E~pres~.('¢rrpaBKa TNT Express o .n:ocTanKe OT 11 Ho-
 1t!ip$t 20ll,_r;). ):(amroe lfi1C.E.Mo O·i·~e.ifc:rn~@oro,ceKpcTapH MTC ocrruroco 6e3 ~TBeTa. McKosoe
 3a~BJICHHc c rrpi11IOJKeHIDIMH oTnpaBrreHo McTIIOM rrocpe.n:cTnoM EMS Kyrgyspost~ HOMep na-
 KJia.IJ:HOH EE 0000445005 KG OT 28 OKT5l.6p.sr 201 Or. HHOJiy'leHo orneTLJ:HKOM 15 aoH6pR 201 Or.
           OTBcrqHK He nocrroJib3onarrcH rrpe)locTanneHHbiMH eMy cr. 6 PerrraMerna MTC npanaMH
 H He rrpe.n:craBHJI IIHCbMeHHbiX o6'bacnemrrr, KaK 3TO rrpe){ycMorpeHO cr. 24 PerJiaMeHTa MTC.
 I1o3ToMy Ha ocHonamm cr. 25.2 PerrraMeHra MTC onpe.n:enemfeM Tipe.n:ce,n:a-remr MTC 6om
 mtJHatrcn T.O. KeueH6aeB ap6HTpOM 3a orneTtri-nca.
           ,lJ.OITOJIHeHHe ]{g_ 1 K VfCKOBOMY 3aJIBJiemno J1CTQOM 5hiJIO HarrpaBJleHO ITHCbMOM OT 20
 HHBap5r 2011 r. 0TJ'3e·flm.Ky t.Iepe3 KoMrranmo no[rronoi1: .n:ocTaBKH TNT Express . .lJ:aHHoe nHchMO
 c npwioJKCHHhiM K He;vry ltorromrcHHeM N~l I< VIcKonoMy 3annnemrro H cooTBeTcTB}'lOII(HMrr Ma·
 TepHanaMH 6F~TJio IIOJlyLreHo OrBeT'-:!fii<OM 25 RHBapa 20llr. conracHo )laHHbiM KypoepcKoti .n;oc-
 TaBKH TNT Express, HOMep naKJia,JJ,HOM GD 395 745 844 WW,
           J13ReLQeHHe 0 npeMeH.H l1 )J,aTe CJiyiilaJUIH, Ha3HatiCHHl>IX Ha 14, 15 II 16 MapTa, 6.biJIO Ha~
  npaBneHo MTC OTBeTtriiKY 24 <PeBpaJUI 201lr. (nHCf>MO MTC N9.101 OT 24 ¢eBpaJix 20llr.,
 aBHaHarwa.nHM N22917941261), KoTopoe ,n:ocTaBJieHo OrnerqiiKY H rronyqeno HM 01 Mapra
 20llr., LITO no)lTBep)f(}J;aeTc.sr HMeiDJnHMCJI B .n;errc yne,n:OMJiemieM Kypbcpcimlt CJiy)f{6:0I DHL OT
  04 ~rapTa 201 I r., r.ue yKa3LIBacTcJJ., LITO B uonyqemm .naHHoro ITMC.:OMa pacrmcaJTach Leila Gu-
 ral p. TcM caM:&IM OncrqHK 6I:.rrr H3nerrxeu o .uaTe, BpeMeuH H Mecre cJiywaarut 3a I 0 .n;Hei1 ,n:o
 .:laTLI rrponeJJ;e1-1r1a cJiyiUamrH:, B coOTBCTCTBMH co CT. 29.1 PerrraMeHTa MTC. l(arree nacbMOM
 N~137 OT 28 cJ)eBpamr 20llr. MTC HarrpaBHJI H3BeLQeHHe o cocTaBe ap6n1pama, o npH3Ham:m:
 C06CTBeHHOH I<Oi'rfiTeTeHU:HH ap6HTpaMI1, npHHHTHH 11CKOBOf0 3aHBJICHH5l H Ha:ma'IeHHM ,qaTLI
  crryiiiaHHH Ha 14-16 Mapra 2011 r. O.n:HaKo, co macHo yBe,qol\meHHIO or 11 Mapra 2011 r. Kypr,-
ccpcKOH ,[(OCTRBKH DHL, OTBeTqHK ,n:BaiK.UI>I OTKa3aJIC.H OT rrpHHRTHH ,n:aHHLIX JJ;OKYMeHTOB. IIo-
,BTOpHO P,aHHoe IIHCI>MO MTC HarrpaBHJI 05 MapTa 2011 r. rro <f>ru<cy H e-mail. ):(an:ee, IIHChMOM
 _.N2140 OT 11 Mapra 20 11r. MTC rro ¢aKcy 61vm HarrpaBJieH11:
            - orrpe.uerrerm:e o rrp11:mmnnr co6crnernroi1 KOMneTeHQHH ap6HTpaMH,
            - OITpe.L(eJremre 0 HpHH5ITHH HCI<OBOfO 3~\5IBJieHHH K ITpOl1:3BO,llCTBY H
            - onpc.nencmre o Ha·marrenHH ,n:a-rr,I cnywamur.
            TaKHM o6pa::~oM, MTC yBe.D;OMKIJI OrBeTqHKa o ,n:aTe cnyUiaHini ,n:erra cnoenpeMeHHo, n
 cooTBeTCTBHH c rr. I CT. 29 PerrraMeHTa MTC, O/lHaKo OTBeTY:HK orKa3aJICH or rrpHH.HTHa H3Be-
 meHH.a:.
           KaK rrpe,qycMorpeHo n rr. 2 CT. 34 PemaMeHTa MTC, HeRBKa cropoH:oi, aa,qrrei.KaiiJ;HM o6-
  pa3oM lBBeJ.n;eHHOIT 0 BpCMeHH H MCCTC CrryrnaHHH, He rrpeii5JTCTByeT pa36RpaTeJihCTBY ,n:erra H
 Bf>TIIeCeHino perneHIUl, CCJIH TOJih!<O He.HBHBIIIMCH CTOpOIIa He 3MBima B ITHCbMeHHOH !lJopMe
  :xo,n:aTatkTBO o6 oTnoncemnr c.:JJyrnaumr .rrena rro yna)I<HTeJr:oHOH rrpw::unre.
            llocKoJTbKy no,LJ:o5rwe xo.uarai-kTBO OT OTBerqnKa ne rroc·ryrra.rro, a HcTeU: uacTaHBaJT Ha
 paccllwrpeHHH Jxena, MTC na OCHOBaiiHH n. 2 CT. 34 PcrrraMeHTa MTC cqerr B03MOJKIIIJIM npo-
  sccnr ap6rnpa:nmoe pR35HpaTeJioCTBO B OTCYTCTBHe npe,n:craBHTeneli 0TneTqnKa.
            3. ITo norrpocy o KoMrrereHIJ;HH Me)K.n:yHaponHoro rperelicKoro cy.n;a Ha paccMorpeHHe
  HacToam:ero crropa, cocma ap6urpoB ycTaHOBHJl crren;yiOu.J;ee.
            B HCKOBOM 3a.srBrreHHH I1cTeU: 3aHBIIJI B MTC Tpe6oBaHHe o B3:brcKaHHii c OTBeTtffiKa
  583 750 000 (rlm·hCOT BOCeMhLJ:eCRT TpH MHJJJnfOHa CeMhCOT IUITI:.)leCJIT TbiCH'<I) COMOB, B ):(O-
  JIOJIHeJUHf N!! 1 Hcrert 3aff1Uffi· lp~60BiiuH:e B3blCKaHI1H c OmeT':lHKa 12 500 000 mBeHa,rmaTJ:.
  ~U·lJ~iu~lpf;f.b.tvu.wh,coT 'l'Mefll:l):'.,LtJln.r!. CU.! A liJIH 583 750 000 (l1HTLCOT noceM:o.n:ecJIT TpH MHmmo-
ii:HtCe!ylliCOT H111'f>J(eCHTThfC-sl 1i) COMOD.
            B o6ocHoBaHHC KOMIIeTern.um MTC Ha paccMOTpcmre YKa3aHnoro Tpe6onamm, I1creu
  COCJrCUIC5I Ha .U:Ba ,L(OfOBOpa: J(OJ'OBOp 06 yqpe;K,n:emm H ,[(CRTeJTbHOCTH COBMeCTHOro Kblpfb13CKO-
 Typel\KOf0 rrpe.IJ.HpHRTHH oT 27 MaJI 1992r. u Ha KonrpaKT 1 or 01 <PeBpana I 993r. o cTpoineJI.h-
  cTBe B r.EHIIIKeK (Pecrry6JIMKU Knrpn.I3CTmi) qeToipeX3Be3,n;OqHoro OTeJJR Ha 400 MCCT.

                                                                                                                  5
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 19 of 25
                                                                                                             '6
             MTC, rrpoaHaJIM3HpoBaB conep)r<anac )l.oroRopa o6 y•>pe)KTt;emm: H .neHTeJihHOCTH co-
   BMecTHoro Kbiprbl3C!<O·TypCUl<Ol'O npc,arrpmrnur OT 27 Ma.si 1992r., KOHCTanrpOBM CJle.QyKHl(ee.
   B ,Lf,aHHOM .LI.oronope cropom,r conmcmmch co3,uaT1 cosMecrHoe npe.nnpmrnre H orrpe.n:emum
   rrpc,nMeT ero :te}.lre.'lbHOCTH. Ap6:r-rrpa)KH<Hi oroBopKa B .L(aHHOM )..{or·o~:~ope OTC)'TCTBYCT. B ,n:arrr,·
   lTefiJlleM Me)f{,Uy CTOpO~IaMH H031l~JJ< C110p B CBl13H C TeM, qro TypeHKR.si CTOpOHa- 0TBeTqHK no
   UaCTOSI~CM)' ;J;CJJ)', He OC)'II.(eCTBHJI B3HOC B ycTaBHhlM KULlHTilll COBMeCTHOI"O upe.QJiplU.I'l'IfH. 110-
   JTOMY B HCKOBOM 3aHBJJCEHfH vkre1~ npoCHJI B3bJCKaTb C 0rBeT'4HlW CYMMY 12 500 000 .r(OJIJI.
   CiliA, llpe,ucTaBJIJ.l.lOIUYIO Heocyu~eCTBJreHHbiH 0TBeTl.fHKOM B3HOC B ycTaBHbiH KamrrM COBMC·
   em oro rrpenrrpr·HITH n.
             CornacRo CT. 5 3aKoBa «0 TpcTeitcKnx cy.uax n Kr.,rpr:oi3CKOH: Pecrry6rrHKe» crrop MmKeT
   OhiTh nepenar-r Ha pa:~pellleHHe TpeTdicKoro cy.n:a rrpH nanH~nrrr corrraiUeHH.si cropou o ncpc,.ua'-IC
   C!lopa J.J.UHHOMY TpCTCHCIWMY C)'.L(J HJIH B CliJiy 3RKOIIa. KaK npe,nycMOTpeHO BIT. 3 CT. 7 TOro JICe
   3aKoHa, TpeTeHcKoc cornauremre .uomKHO co.n:ep)Kan, rrono/Kemre o TOM, qTo mo6oa crrop, pa1-
   uorrracHe HnH Tpe60BaHHe, B03HHKaJ:OIUH.e 113 cuopa Me)K,n:y CTopom.tMH, IJO,UJie)f{HT paCCMOTpe-
 : HH!O B TpeTeKCKOM cy.ne, a TaKiKC HaHMeHOBaHIIe TpeTeikKOfO CJL(a, KOTOpbiH ,UOJI)I<eH pac-
   C-MOTpeT1 D03HHKIIIHH cnop.
             11oCKOJTbKJ CTOpOHaMH ,LJ.orOBOpa 06 yLipe)K,UeiiHH H ,UMTeJihHOCTH. COBMeCTHOfO K1Ip-
 -.rbi3CKO-TypeUKOfO DpCJJ:IlpHJ.l.TH5l OT 27 Ma5l 1992r. HC COrJiaCOBaH IIOp~,UOK pa3perneHHH cnopOB
 ;R T!Op5!,'LKC TpeTei1CKOrO pa36Hpa.TCJ!bCTBa, l303HHKirrHt.T MCiKll.Y HHMU cnop, OTHOCHTeJTbHO HeR-
 . :fCCCI!Wf BKJ!c:t).l:fl 0TBCTI£HI<OM B YCTai:HlblH tj10BLI, COBMCCTHOI'O IIpC,n:IIpiUITHJ.I, Ha OCHOBaHHli CT.
    5 3aKcma <<0 Tpc rclicKHx cy,llax» H CT, 3 PemaMerna MTC He MQ)KeT 6niTt paccMoTpeH MTC, n
   'L:B5f3H C OTCYTCTBHeM y Hel'O KOMrreTCI!U,IHI IJU paCCMOTpen.He .D:1lHHOfO crropa.
             )l,ruree MTC npoaHaJIH3HpoBan KoHTpaKT 1 or 01 <fleBpamr 1993r., Crreunarr.oHoe corna-
 }E~HHe 1 o cTpmneJibCTBe oT~JIJI Ha 400 MeeT B r. BnuJKeK <<AK-KeMe~ITtmapa>) .a CneJ4118JlhHOe
   i2{lLrramemte 2.
             KaK CJie.n:yeT H3 co.nepl!<amut KoHTpana 1, cnop Me:>K.IJ:)' Cmpm-raMH B03HRK H3 rpaiK-
 :.:.5taHcKo"npaBoBhrx OTHOIIICHHM cTpOHTennHoro rro;':(p5l,ua n: rro.nna.n:aeT no.n KaTeropMH crropon,
 ~:r-:oorop1re corrracno cTaTLe 1 3mwna «0 'lpeTeii:CICI·IX cy.n;ax>>, nyHKTY 9 IIorro:>KeHHH o MTC rrpH
 fTIUl KP H rro;..myHKTaMH 2.2-2.4 cTaTbH 2 PemaMeHTa MTC Moryr 611n. rrepe.LI.aHhi no corrra"
 ~ernno CTopon ua pacc:vrorpenne TpcTei!CKOIO cy.u.a.
 ~           B nyHKTe 12 KOirrpai<Ta 1 oT 01 tf!eBpamr 1993 r. npe.n:ycMoTpeno, '4TO <mce cnopr,r H
 ff13:1IIOrJracH2:, lcoropnre Moryr B03HHKIIYTI.. npa ucnomrermH rtacTo.>Imero KofiTpaKTa, CTOlJOHbr
 :pewaiOT ,.o;py)ICCCTBCHHbiM ITYTCM, a B cnyqae HeB03MO:>KHOCTH - Ap6HTpa)KHOH KOMHCCHeH B
 f, .
 tfoproBorr nn.mrrc Pccny6m1KH KhlJII'hJ3CTaH, R coorsercTBHH c npammaMH Bhmrc.:yr<a3aHHOi1
 "':Ko:-.mccaa, pclllCHH.>I KOTOpoil o6H3aTeJI.&Hbi .nmr o6eHx CropoH n o6:li<aJTOBaHHIO He ITO.Ll.JlC)KaT)}.
 '           ConepJI<affl.ie rrpaBC.LJ.euno(r ap6rrTpa)f{HOM omaopKH cBH,n:eTerrncTByer o .>IBHO BhrpaJKeH-
 ~s:oM ffa:\1epeHIUI Cl OpOH rrepellaTb HX cnop Ha pa~ipeureHHe Ll:CHCTBYIOII.(ero DpH ToprOBOH mtJia-
 f~e Pecrry6mrKH KL>rprLncran TpeTcikJ<oro cyJJ.a, IIOHMCHOBaHHoro CropoHaMH «Ap6urpa:>KHoil
  ):o:\urccae:ti». B KbrprbT3crwi1 Pecny6mme rrpH ToproBo-npoM1IlllJiemroi1: nanaTe .n:eilcTByeT
 i:;\fe/T<J~yHapoi(HhiH TpeTcHCKRH cy!(. TfcT0 1JHoe HEUIMeHonai-me B ap6HTpa:>KHOM oroBopi<e Korr-
   :-paKTa l TpeTeficrcoro cyna He H3fvlCH.IIeT HaM:epeunsr CTOpOH o6paTI1T1CJ.I 3a pa3perneaaervr crro~
    roB B opran, rrocToJ.IHno ;1dicTnyrouv-ri:r rrpu Toprono-rrpoM£1fluH:!HHOM uamiTe Pecrry6JIHKH
 .Kbiprbl3CTm~. KpoMe l'Oro, 11pa ToproBo-rrpoM1IIIIJiermof.J: rm.Jrarc K:orprM3C.KOif Pecrry6JI11.KH or-
 jq:rcrmycT K'ucoil-rm6o uHotl: TpcTeifcKHil: cy.n:.
 c::         MTC KOHCTaTHpona<J, tno coi(ep)J<aHHe ap6urpa)I<Hoil oronopKH KoHrpru<ra 1 coorBeT-
  .cTByeT Tpe6oBaHHHM CT.CT. 5 H 7 3aKoHa «0 rpereikKHX cy).J;ax», cT. 3 PenraMeHTa MTC: BO·
    rrepB.OIX~ COI(ep)KHT ,ZJ,Ol"OHO]JCHflOCTb CTOpOII 0 nepelJ:atlC Ha pacCMOTpeFUie 'IpeTeHCKOfO cy,n:a
    CllOpOB, CO,Il,ep)KHT rJOJTO)f{eilHC 0 TOM, Y.TO mo6oii CI!Op, pa3HOrJiaCHC HJTY! Tpe60BaHHe, B03HH-
    TGUOTT~HC 113 Cl!Opa l\fe)TCJlY CTOpOfTUMH, ri0)1JTC)!O.H paC.CMOTpemno B TpcTeHCKOM cy;..(e, a Tai<:>I<e
    HaHMeHOHamre TpeTeTkKorO CYWJ, KOTOpLrn ~OJDKeH pi.tCCMOT]JeTb B03HHKIIIHt'1 CITOp.
              OmocHT~iih!IO cy6T,CKTHoro cocrana )'':IaCTJIIIKOB ap6HTpmrmoro corJialliCHJ.UI, MTC
    KO!lCT3TI1)JOBan CHC/~J'IOTI{~C.
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 20 of 25
                                                                                                                         7
                  KonTpaKT 1 OT OJ cpespamr 1993 r. 1 H KoropoYI co,n;ep)lmTC.Il ap6HTpa)KHoe conranrem-rc,
  :cnel.I}H:lJibHoe corJiaillCHHe 1, J(orro;muTem:,nbre cornamerm~ 1 H 2 no,n;rrRcaHor KOMrramrei1
   «AK-KcMe>J H «CHcTeM Mr-oxeH,rmcnmm, :3apen-ICTpHpoBaHHOH B CTaM6yne, Typn;HR (Sistem
   .:VHihendislik ln~aal Sanayi ve licaret Anonim $irket[).
                  HcK npcll.o.llBJieH OcOO CKMrr 0TeJib «1\K-Ke:MC», :mpemcTpHpOBa;.{HhiM B r. Bmni<CK,
   no npocncKry M11pa, 93, K 0TBCTY.UKY - c]mp;-.1e <<CucTeM Mr-oxcH)l,HCJUIK Hmuactr Cauaii:H Be
   t:TIIf,',!I>I<:apeT A.TJ.T.» (Sistem Mlihendislik In~aat Sanayi ve Ticaret Anonim Sirketi), 3apenrcrpH-
   poBariHoi1 B vbr.mpe, TypUIUI.
                  KaK cne.QyeT H3 rrpe;..J;cT<.mneJ-nihiX JllcruoM LJ.OKyMeHTOB, cpHpMa OTBeTLJ::mm cMemma Me-
   cTonaxmrol,emre H 3apemcTpHpoBalla B Yf3MHpe, Typuna.
                  MTC cqrnaeT uenecoo6pa3HhiM onpe):{e.lH1Th CTaryc OcOO CKMII Orem. «AK-KeMe» B
   ~~I.ItiO~I' :~e~e, ~ n:M_eHHo: paCIJIJO.CTp.EHm~:rcJr ;ru L{e:ttc-rm·re ap6r-rrpmKI-IOro cornarneHn1I, COL\Cp-
  .{I@J!er.ocs::.n 3:cuwmueHHbrx AO· {{1\K-l(Cl.le·» f§o~npanc 1 oT 01 ¢cBpa.Jui 1993r., Cneu::aanbHOM
   eor11a:rn¢Hmt·'T H!J);¢norrHHTCJIHlflrPt:(}Qt'ntW:b~h~·nx 1 H 2, ua OcOO CKMI1 0Tem, «AK-KcMc» .
                . B MC)l(}."(yHapO.l(HOM '1aCTTIOM npaBe MHOrJ1X CYpaH o6ruenpHH.SIThiM KBJUJ.eTCJ:l rrpHIIIl,l1Il,
   COrJiaCIIO I<OTOpOMY 3£li<OHOM !OpHL(lftJeCKOfO JIHI.(a C'1HtaeTC5I IIpaBO CTpaHhi, r,ne 3TO IOpH.Lll-I'Ie-
    CKOe mruo ytrpe)K.l(erro. ~aHHhiH rrpHH~Ho raKIKe 3aKperrrreH B cr. 1184 fpa)K).(aHcKoro KO,[(eKca
    KnipnncKol'r PccuyG.'IHKl1 (n:anec fK KP). B cT. 1185 fK KP rrpe.uycMoTpeno, -.:ITo rpa)K,qaHcKaSI
    npaBocrroco6HocrL ropn).(wtecKoro mru:a orrpenem1.erc1I :mKoHOM ropu,illi'Iecrwro n:au;a. l1o-
  :..:Kom,Ky AO «AK-Kel\·Ie})' en <<AK-KCMe- Drmapa» H OcOO CKMI1 0TeJI:o «Arc-KcMe>> COJfl:a-
  'Hf>I Ha repp:aropHH Khlprbr3cKo:ti Pccny6mrKH, HX mrqHbiM 3aKoHoM .smmteTc.SI 3aKou Kbrprhr3-
  -.::m:n Pccny6JJiiKH, 13 qacruocnr, rK KP' H IIO :)TOMY 3aKony oupe,ll,CJJ5:1eTC5I HX rpmK.n:ancK<UI
  ;r!paBOCIIOCOflnoen,, TO eCTb Cl!OC06HOCTb CBOHMH .t(CHCTBI-ui::\fH I1pH06peTaTb I1. ocyruecTBJU!Th
  · rpa!Ki.LHHCKHe npaBa, cm.n;aBaTh /VfH ce6H rpa)Jc)..(aHcKHe o6R3amrocnr u rrcrroJJH.IlTb HX.
                  KaK )K<.t31IBacrc5! 1:! vlcKoBoM 3aHBJICIIHH r1 lloliOJIHemm N~l K rreMy 11 KaK IIO.SICHeHo
    :::pe.n;cTaBI-ITeJICM YlCTUa B 3ace.n;aml:HX ITO .n:eny, l1MeJJ MeCTO rrepeXO,IJ; npaB Kpe.n:HTOpa OT O}:(HOfO
  /mua K .n:pyroMy. B Teoprrrr u npm<THKe Me)rurynapomroro ap6nrpa:JKa o6m;enpaH.SITO, qyo npH
  ~mepexo.n.e rrpaB rcpe;unopa or omroro HH~a K .n:pyroMy HMeeT MecTo H rrcpexo)l, ap6lrrpa:>Knoro
  ~Ci"!>fJiameHIUl.
  ~:         3aKoHo,llaTeJihCTBm.t (cT. 314 fK KP) npc).J.yCMOTpeno )l,Ba BH.n:a ocHoBarmH: uepexo.n:a
  inpaH RPecn:r-rropa 1\ JJ:pyroMy Jm~y. 0L{HHM H3 HHX. 5IBrrRerc.H rrepc.n:a<Ia Kj)C.lJ:HTopoM npasa (rpe-
  fooBaH¥~)tq'iyJ:•ttfi;·IJ'' JIHUY IIO C).(CJIJ<e (ycTyrrrca TpeGoBaHHH); .n:pyrHM OCHOBaHHe:M HBn5:1CTC.SI IIC-
   ~XOJl·:UpaBll:"lpe60B<lHI1H K D:pyroMy JIHU,y Ha OC.HOBaHHH 3aKOHa.
   L         KaK cne,ll,yeT H3 o6croziTerrLCTB ;.(ena .H ne ocrropeHo OrBeT"!HKOM, B rrepHO.ll c 1993 ro.n:a
   ~l]Q HaCTO.Hll(ee BpCMH m. -remr M8CTO co6hiTHJf, OI<a'3aBIIfHe BJUI5:1HHe He TOJini<O Ha IIpaROBOe TIO~
  bo)f(cmre AO <<AK-KeMe>>, no H ua B3aJI.MOOTHOTUCHHR cTopou B CB.H3H c oreneM.
             TipH flliOJJIT3e ;taHHOfO BOUpoca M.TC HCXO)\HT H3 IDpH,ll;lP-feCKHX c}JaKTOB, KOTOpbre CO-
   ·CT05!T B CITCil.YIOII(CM. YnpaBJTCTlHeM IIO pCI'11CTpaUI1l1 I1 JIMI<BI1)];31UUI npemrpH.SITHH npH ClJOH[.(C
    roC:H!\1}'Ill.eCTHa (;.J.wree YnpaB.:rcmre) 6w1 I!O!J.att B Ap6HTpa)!Uibii1 cy,I{ r. EmnKeK HCK o npH3W:l-
   HHH   AO <<AK-KeMC» 6aiiKpo-rol\1.
              X01:if puill~:unel\~. Ap6}l'ttp~~~m)i'O·CY~tr_a :r. s~um~t::K OT 1~ HOJI.6pj! 1998r~ I!·Hclte Ynphl~Jl~;;
   f;lflf9, O,tiiro ~~~&~.fo~ BL~CHliUl ·ap6m:pa>rmt.~1l cy;~:t KP l 0 ,ll(:t~afiR-'! J99$r~. :'Ci1)'·~@:11: ·B.~li(cb,'Ka~
  ~~itn.o.e·   pcru.emre Ap6a"Fpml(f!oto oy)J.a      r,,SruJU\~K H rrpH3Han AO «AK-KeMe)) Herrrrare)Kecrro-
   co6norM, 01 H!OJI.H 1999r.· TipaBHTCJJ.E.CTBO KbiprDI3CKOH Pecny6nnK11> f1paBHrenr.cTBO Typuiin,
   cneuam>niHHCTparop AO <<AK-KeMe>l H pyKono;~cTBO KoMnanaH OmeTqnKa 3aKJIIOT.fHJ1H fene-
   pa.rrbHoc cornameHHC H l!OrOBOp KYlillH-IIpOL(mrnr 100%-HOH JWJIH B ycTUBHOM KaTnml.Jie BHOBE.
   c03;~annoro OcOO <<OreJrh Arc-KcMe ,n;e mor<c». 02 rnoJI.sr I 999r. TeM!1 iKe cropoHaMH 6biJI :.~a­
   IOIIOl:feH noronop, cornacuo I<OTopoMy IlpanHTCJihCTBO KP n cneu;a)lMHHHcTpaTop ycTynaKJT
   OrBeTtmKy npaHo rpe60MHH5[ c AO «AK-KeMe» 3a.L(OJDKCHIIOCTH B cyMMe 10 985 799 (.llecnh
   .\U1JJJJ110HOB LJ;eB51TI>COT nocCMb)leCHT IIHTh TToiC.HIJ: ceMhCOT ,[.{eB.SIHOCTO )leBHTb) J:(OJIJI. ClllA
   (BKJriOcra.JI 8 700 000 L{OJJJI. ClllA Kpe.;(HTHa.ll cyMMa, 2 285 799 ):(OirJI. CiliA rrporxeHThi rro Kpe-




                                                                                                                         7
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 21 of 25
                                                                                                                            8
  ).nny) H l9 5 71 000 co MoB BKJia,n: ITpaBnTeJILCTBa KP. 01 JUOJur 1999r. cuel\a):(MHH.Hc-rpaTopoM
  'A-0 «AK-KeMe)) H 0TBeT'-IHKOM 6blll 3aKJIJOtfCH';/(OfOBOp I<yiiJm-npo,n:aJI<H yKa3aiiHOi1: .ll:OJHL
  .       nocTaHOBJieHHCM 3aKOHOD.aTeJ1bHOro cc)6pm-nut ){(oropKy KcHema KP N~?.874-ll OT 7 OK-
   u:6pH 2002r. 61mo ycTaiioBJieno, 'ITO npO.lllDr<a aKTMBOB AO «AK-KcMe>> 6I:.r;ra ocyr.u;ecTnncHa c
   rpy611M HapyllleHHCM :mKono.n;aTeJJhCTBa KP.                                     ·
          27 rHOH5! 20051'. pCilleiiHei\1 J[CHBHCKOI'O paiTOHHOI'O cy,ua 1', hHllfKCK ITpHMeHeHbi 1!0-
  .CJlCll;CTBIU! HeLJ.eflCTBHTeJibHOCTH f!HtfTOMHOH C,l.I,eJIKH -            ,llOfOBOpa   KYITJIH-rrpo,ZJ;a)KH ,L(OJil1 H CTO-
   pOHLI B03Bpau(eHhi B rrepROHal.IaJI.bHOe noJIO)f<enne. HecMOTp.II Ha o6pauxemm 0TBCTtnn<a il Bbi-
   mecTO>IJHHC cy,l.I,e6II1IC HHCTai-IUHH,         02 HOR6p.sr 2005r. nocTaHOBJTCf-IHCM Bepxommro cy.ua KP
  -yKu3RIIHOC      pell!Cl-JHe    OT   27        2005r., a TaK)Ke 011pC,!leJ1eHMe cy_ue6HOH l<OJIJierHH bH:IlJKeK-
                                            11IOHR
   CKOfO ropOJLCKOfO          Cy,l.I,U OT 30 aBrycTa 2005r. OCTaBJieHbl H CHJIC. Hau30pHaJI ){(aJI06a 0TBCT'IHKa
   onaHJieHa ficJ YJ{OBIICTBOpeHHH.
           DOCKOJir,K)' 0 fBeTY:HK HC BblllOJ1ll.lfJI rrpHIIil'rbie o6.snaTeJibCTBa ITO 3aBepiiiCHHIO CTpOH-
   'I~;IbCTBa oTeJIR, P.KJTTOtfaJJ: <PHHaiiCHpoBaHHC cTpowremcTBa (Kai< 61mo rrpe,rr;ycMoTpeHo KoH-
   rpat<TOM   1 OT 01 {penparrR J993r., CneumllloiiOM comamemm 1 11 ,IlonOJIHHTCJII:.HbiX corname-
   HH.l!X 1 H 2), •.tfM.~H·M.¢.\::-J;O JlHKBH.UaltH.SI Cfi «AK-KCMe- TIHHapa» H B 1995 ro,ny 6biJia ocyll(e-
  :.;.rmTCHH nepqpcl'Hc~pan;~ut AO «AK-KcMe)) B 3AO <<AIC-KeMe» (.n:aTa rrepnHqHoii perncrpaurm
  :~6.10.1995r.); llp1-I'FIE;11J1ell,aBIIIHH pauee JIHI<BH)U-IpOBRIIIIOMy           en
                                                                          «AK-KeMe- ITrmapa>l He;a:o-
  >npoeHH.hlH   ~oc·rlim~~IrDIH Ko:vm;reKc fihiJI oTpa)l(eH Ha 6anauce rrepeperHcTpHpoaaimoro 3AO
  ·~~.-\K-KeMc». Bnoc,Jle-JtcrrnJH, B 1997 ro.n:y 3AO «Arc~KeMe» BHecrro ue,n:ocrpoemrEJi{ rocTHHW:I-
   -201Iii r<o:-.HtrreKc B KaY:eCTBC cnoer1 n:o.:m H OcOO CKMIT Oreno <<AK-KeMe».
              C.rr.eilOBaTe;n.Ho, fiw1 uc.yruccTBJieH aepeno;( .norrra .u,omKHl1KOM H ycTyiiKa Tpe6oBaHM.sr
   KpC.ZJ;I-!TOp<l. A H:\-!CHHO, 6r,IJI ocyr.ueCTHJ!eH uep{I'BOJI KpCJJ.l-!TOpCKOll ll,l/lUJr)J(emiOqTI-1 ~AO «AK~
  . Kc~1C>) r< OcOO CKMIT Ore;Jh «AK-KcMe», smtiSiWh(HM'c;:r I1~'t_qoM no·.fr«&romn,P.MY .ue:IJy.
               MTC npHXOL(HT K BI:.UlO/lY 0 TOM, tiTO K OcQO ckMrr··oremj· «AK-l(eMe)) nepemmt. rrpa-
     ~ ·t:;tie:G:daai-nur· 3'AO.:~n\~{'-K~Mem r~ Omc:r 1:n-my; monotnU! :ap6wrpa:ilm6c- c:Ar!ltuiletti.J~ ff3:. KoH-
    ~~1<:L~·] ot Cil cpcBpEIJHI l99'Jt., Cnet!fffl;.quUt:i!;\l Cai~rmtiicHH~ 1 o. C'l]OWlWLfoCTBe m:eJur Ha 400
    ,~;IcCT B r.l:luumcrc H CrreJJ,Ha11Horo Cornarnei-II1Jr 2.
               ITo::no:vry MTC na ocHonarJHH rr. 1 CT. 14 3uKona «0 rpcretfcrnrx cyJI:ax», rrpu3ua,1 na-
   )lllt!UI: 1<9-MrrC'l'el!JVUI tlu p~c.c:\·!QTP~Hl:IJ": tJrropa n:~ Korrrp~na 1 oT I l]?eBpam:r 1993 r., CneiU1-
  .f~Hfl'to·@(llt:rraiJic~•ir»      J' u ~·rpou:rc.IIbcTac 0Te;n1·Ha 400 MeeT Br.      E~unKeKe n Cne~u_anr,Horo Co-
  .r:IalliCHHH    2.
  "'.c       4~ P®-c7\t'6'Tp~       ttpo91G}t   14mit~
                                                    Q·J·la.IIO~(ei:lHH apccmH o6pamemm B3biCKaiiHH Ha HMY-
  fc•.n,ecT(IQ~ JJlllHH:Uurcm·.Mnee
                             ..     "OTBC-T.'H{l(Y --'. o~reneM {($etic. nm:rapcw (Hole! Fcye Pinara). uaxo.nJI-
  ~;;n1c;l no nt~,pet>·: .l,mgufreis Palruni1t 1neykH 4JI9$0;Bbdnun           I Mugla I Tmkcy, MTC KoHcTarn-
   :;:oBa..1 C.ITe;.(\:'rur:Qe~. }(aHHoe i'pef>tmaimc :m~BncHo liicru;oM B cooTBeTcTBHH c rrpe,n:nucamurMH
   §T. 22 3aKorra «0 Tperei'ICKHX cy}laX B KP)). Cor.:raCHO .uaHHOH cran,e, ecn:a C'ropoHLJ He l!Oro-
  , l10pH1HIC1 06 HHOM, rpeTel1cKl1If cy,T( llO Up0Cb6C JIIObOH CTOpOHhi MOMCT pacrropH)UffbCJ£ 0
   rrpHHHT}i[i KaiWH-JIIf60            CTOpOJIOFf MCp 110 o6ecrretfCIHUO HCKa B OTUOillCHHll Hpe,U~fCTa crropa,
   KOTOpbie OH         COLITeT He06XO)l}I:t-.·1blMI1.
            YLIHTT,HlaJ£ npoqeccyaJibHYIO IiCTOpHIO D3HHMOOTHOIIJemii.t CTOpOH H OTCYTCTBHe MC)KL(y
   HH:-.tH oTHomemrt1, MTC aa ocHoRmnm cT. 22 3mwHa ~<0 TpereHCKH:X cyL[a B KP» IIOJruraer qc-
   .lecoo6pa3HblM npHW!THe cnc!l,yromnx Mep no o6cciictremno HCI<al a HMeHHO, 3anperHTh OTBeT-
   YHKY - cjmpMe «Ci-rCTeM Mroxerv..tHc1rni< Hmuaa'r Canaihr Be Tu~>KapeT A.lli.>> (Sistem Mtihen-
   dislik Jn~aaL Sanayi ve Ticaret AnoJ)im ~itk~_tl) pac.uopHMarr,c$1 o6'beKTOM He.UBFDI01MOCTH -
   oTcneM «<!>ewe flmrapm> (Hotel Feye P'inara)~ llpHHannC)r<aUHIM OTBeTtniKY H naxo,n5liiU1MCJI no
   a,Qpecy: lurgutrcis Palamut mevkii 48960 l3odrum I Mugla I Turkey. IlpH BLIUeceHMH ,n:aHIIOro
   perrrenHH MTC Hcxo,n:HJI 113 MecTouaxo:>.K,n:CHHH yKa3aTIHoro o6'beKTa He;a:mDI\HMOCTH, conmcno
   HH[l)OpMHLUiJ't Ha catl:Te yKa3CUif!Ol '0 OTCJIR.
             5.   0'f'HocnTcJII>HO npHMeHHMoro K upuBoOTIJoureHHHM CTopoH rrpaBa                        MTC    KOHcTanrpo-
   na.n,   'ITO B ITO}liTHCaHHl-.IX CTopomtMH            KoiiTpmcre 1   OT   01   !l>cBpanH   l993r.,   CneuH<WhHoiX co-
   r.-lalliemurx 1 H 2 OTCY'l'CTBYCT COrJiaCOBUHHe npHlv!eHHMOrO rrpaBa.
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 22 of 25
                                                                                                                                            9
                 ITpH TaKrrx   ycsrosrurx       MTC pyKOBo,r:rcTBycrcR rrymnoM 3 cr. 6 3aKoHa «0 rpeTeHCKHX
      q·.D,ax B   KP»   u rrymno.M        2.6   cT.   2   Pcr.rmMCHTa        MTC,    cornacHo KOTOp.&IM npH OTCYTCTBHH co-
      nawemui o         upHMeHHMOMnpaRe rpereM.cKnti: cy,;.t ca.MocTo.suem::.Ho onpc.n:err5!eT HOpMbi rrpaBa,
  ;KOTOpbre rro.rr)rC)!CaT npVIMeHeHHIQ rrpl'!' pacc~rcnperunt. cuopa. MTC npHHHMa~T peiiicrme rro cy-
  ~mecTBy CIIOpa B COOTBeTCTBHH C IIpHMeHHi\-!bTM npaBOM, a B "G:ftCTH, He yperyrrHpOBaHHOH rrpH-
  \'\{eHII::\fbil\1 upasoM, o6r,r~m5fMH
                                      ,l.l.enonoro o6opoTa.
                 ITocKOllbKY cTopoHaMH ne cornacoBaHo rrpnMeHHMoe rrpaso,                                   MTC o6nanaer rronnoMo-
      tHfHMH caMocTo.srrenhl!O onpe.ne:um::.               nop:vrr,r      npasa, KOTopnre no,lJ,:Jie)KaT rrpnMeHeBHJO npH pac-
      c~>IOTpeHHH   Hacronmero crropa.
                 MTC HCXO)lHT 113 rrpe..u.rrHCaHHR CT. 1167 rK KP, COl'JrftCHO KOTopoH: npaBO, llO,llJIC)IGUIJ,ec
  .TlpH).1eiieiii-IIO IC rpU)Ii/l,ClliCKO-HpaBOBhJM OTJ!OfT!eHIHil'vl C yl.faCTHCM HHOCTpaHITbiX rpan<,UaH HJll.f
      HHOCTpaHHh!X !OpH,UH~ICCKHX mU.(                 mr6o    OCJlO>lCHCHJlbiX HHbiM :HJrOC'IpalfHf.,IM ::meMeUTOM, Ollpe-
      o'"tcJIHeTC5I Ha OCIIODalll1H .!(8HHOfO KO.llCKCa, HH:OIX 38KOHOB, MC>r\,UyHapo,l.l;HLIX ,UOf'OBOpOB H                             rrpa-
      ·:maBaeMhlX Me)J<)L)'liapO/(!IT,TX 06bP-Iael:l, a TaTOKC HU OCHOBaU.HH COfJiaiiiCHH~ CTOpoH.
                DocKoJILKY MC/K,l..\Y Kbrpn,I3CKoti Pecrry6nHKoi1 H Typm:rc.H oTcyTcTBYIOT Me)l<XJ;yHapot~:-
      ::::bre cornamemur, pemaMeHTupywu..u-re J!Op5.1.UOK orrpe.ucrrcHH5.1 rrpvt.vt:eHHMoro npaRa K yKa3aii-
  ,.,hiM OTHOIIIeiiW:!M H l10CKOJI1KY COI'rramemreM CTOpOH TlpUMeHHMOe rrpaBO He onpe,UeJieHO,
  ~MTC       BnpaBe carvrocrowrcm.I-ro onpe,L(enwrn rrpm-temr:.10e nprr                           pa3pememnr HaCT05IIIJ;ero crropa
  :::';;f'aBo.
                 PyKoROJ.lCTBY.l!Ch rrpemrHc(}HH.IIMH              rryaraa 2.2.     CT.   1199 rK
                                                                                    cornacuo KoropoMy npa
                                                                                                       KP,
  '~2cy-rcrBHH cornalUC!li-15! CTopoH J(OroBopa o rronrre/JG.tll.J.eM rrpurvtcHemuo npaBe upHMeH5!eTC5f

  ~::::-c:3aBHCllMO OT TIOJIO)f{e1H1H rryHKTa 1 ,n;ai!JlOH GTClTnH: K noronopy CTpOHTeJihHOfO no,r:rp.sr.ua --
  '~paBO C'rpaHbl r..n:e C03IlRIOTCS1 rrpe.u.ycl\WTpeHHLre ,r:(Ol'OBopoM pe3)'Jlh'faThi, MTC, KOHCTanrpy5:!,
    ~o pc'3y.rroTaT B BH.~1e oTc..tr.ll co'3..u:as~UJC>T na TeppxropHM Kbrpr:&I3CKOH Pccrry6m1KH B ropo;:rc
  '~;!UIKeK, npt-tXO,llHT K Bf>IBO~Y 0 TOM, ~no llpH pa'3peUieHHH ,LI,RHliOfO crropa IIO,li.Jie)JCHT ITpHMeHe-
    :o-2."10 npaBo KbipT'hJ.3CKOi1 Pecuy6!ll·iKH, rrpe)I(l(e Bcero rK KP.
                6. Xonr corrracHo HOp!IIa:\r rrpHMCHHMoro npaRa nynr<Ta 1 cT. 215 I'K KP HcKoBrur ,ll,aB-
  ·,:z:{.}.:Tb rrpHMeH5JCTC.H 1!0 3aHBJ1eHI1TO CTOpOH:E.I B rrpouecce .U 0TBeT'Li~IKOM He 3a5rBJieUO HHKaKUX
  i&:3pa)I<emri1 Ho ~noMy sonpocy, MTC rro}raracr qe;recoo6pa3!1hiM paccMOTpCTh .uaHnbiH Bo-
  :~c.
                                                                 CTopona.'vi.H rrpHBO,L(HT K B:OIBO,n;y 0 TOM,
                 HccJie,i.J.OB<l!IHe .lJ,Ol"OBOpHblX OTHOlUeHHH 1\'fe)l{)-\Y
  \<.:J CueuHaJJhHhl\1 cor;ranreJmeM I H KOtrrpaKTOM I l!a cTpmrrennCTBO OT 01 ti>eBpanR 1993r.
   ~::.LlO llpe,l.l.yC.MOTpCHO CTpOHTCJI1CTBO ~1CI'hlpeX3Be3}tOLJ:T-IOrO OTeJIH B ropo,r:re biHIIKeK «ITO~
  '-~-
  J.~}O"G:l>. no YliO:\f.sJ.HYTO:>.·Jy KoHTpaKTy               1   HS CTpOH.TeJibCTBO OT          01    tl>enpamr    1993r.    cpOKOM HC-
  ~~f;!HeHH.II 06>T3aTCJl1CTB 0TBCT"l!HKOM 5.lBTI5IeTCJ:! MO:VfeHT                         AKTa    fOCy.napCTBCHHOR KOMHCCIUi 0
  ~UeMKC B 3KCITJiyaTaUHIO 3aKOJIT·IeHHOf0 CTpOl1TCJibCTBOM ((ITO)_~ KJHOti>) 06oeiCTa.
  '              CpoK   .uctiCTBHH   B yKa3aHHJ,rx         JlOK}'MCrrrax       ue   oupe,n;crrcH, crre,ll,oBaTeJibHO,        corJiacHo     CT.
  ~~85. fl(        KP OHH    rrpH3HJIOTC5f ,l~eikmyiOU(J1MH .flO OIIpe.n;erreHIIOro R HHX MOMeHTa OKOH"G:aHHH
  7:a;::H0.'1HeHH5f C1 OpOHEt::vfli OOH3aTCHbCTBa.                 I hr   O.L(IIa T1:3 CTOpOII )lOl'OBOpHbiX OTHOITieHUH            He   3a5!-
  .2iGa o6         OTKa3c or KmnpaKTa            1 m 0 I cpcnpaml. J993r.,               HH oT   Crrern-rarn,Horo comamernrH 1,            HH
  ;,z"T Llonom-H-ITe.lrbr-rr,Jx cormuneu aii I H 2.
                 () HeJaBCpruerum C1pOHTCJlhCTBa OTCJI5!                     B uomiOM o6nCMe CBH;:I:CTeJI"LCTByeT TOT tParcr,
  ~-::c0 OKOHti<:rreiTbJIOi1 rocy.napCTI:lCHHOH rrpHeMK!i OTCJ1.SI He 6biJIO.                          08   ,L(CKa6p5!   1995r.   KOMHCCH51
  '~Z3 rrpe.uCTamneneH:          AO «AK-KeMe))    <<CncrcM MwxeHL(ecnHK» (s m:rue rocno,r:rHHa JI.Xa3epa)
                                                           H
  ~::~'{J"HKCJ·lpOBaJia Mll0)lCCCTBelJTI1IC HapyllleHH>T CO CTOjJOHLl 0TBeTtJHKa H IIO).l,TBepL(I·Hla <J.>aKT He-
   3:0IIl0Jl.He!H15I 0TBeTYHKOM o6.H::mTe:JbCTBa no cTpmne.'lbCTBY OTerm «no,u ICJIK)tm. TaKUM o6pa-
  ,q.:.'>f, npmm·1 bie B cooTBCTCTBHU c 3arc'IKJLreHnNM KorTTpaKTOM l oT 1 ¢eBpamr l993r. H Crrer~H­
  ~f.:;LhHhiM      conrameuHe;vr     1,   ,D,onoJlllHTCJIMILIMH cor:mrueiiH.HMH                  1 H 2 o6sr3aTeJibCTBa        OTBeT'-!HKOM
  ~e DLiliO;JHCIII>I, Y.TO 1lpH3IIaHO Hlvl B )'l<B.3aHHOM                   A KTe   OT8 )~eKaGpR 1995r.
  i.             Cor.rmcHO CT .   216 rK KP           ITO o6.1!3a'!'eJlbCTnaM: c     onpc.n:eneHIIhiM cpoKOM              MCliOJlHeHMJ:!   Te-
  t:c~H}Ie       HCI<OI30H ,aaBHOCTII JiaY:I1Uael"C5I JIO Ol<OHtiRHHH CpOKa HCIIOJIHeHJ-UI. flocKOJihKY HCITOJ!He-
  1
  ~~l!e 1!0 ,IlaHHO~·fY KOFrrpaKry              1 OC)'IJ~eCTBJieHO         HC 6:&L"'O, .H. ITOCKOJihK)' HH O,D;Ha H3 CTOpOH OT HC-


                                                                                                                                             9
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 23 of 25
                                                                                                                                  10
  i'J'O:IHeHJUI HC OT.Ka3aJiaCb, ITO')TOMy ):{alllihJH KOHTpaKT rrpO,[(OJDKUCT ):{CHCTBOBaTb. IJo3TOMy,
  ·kaK C.JlC.QyeT     H3 rrpe,urmcamrii IT)'Hl('l'a      1   CT.   216 rK KP'     TetlCHHe   cpoKa    HCKOBOM ,UaBHOCTH           ue
  )'lalumanocr..,     H HCIC rrperr.'h.s:rBJieH   HcTqoM     cnoeBpcMeHHO.
  <        7.    no
                 cyru;ecrny 3ruiBJICHHOro HCTll,Ol\1 rpc6oBaHJU{ MTC KOHCTanrpoBan cne.uywmee.
  Crrop MC)K,((y CTOpOHa~UI B03IIHK H3 J<OHTpaKTa 1 OT OJ 4>CBpamr 1993r. 0 C'fPOHTCJihCTBe H
  .f.bHlUKeK OTeJUI rra 400 MeCT (c. IIOCJie!(yiOJ.nH:\·IH ,llOIIOJIHemi.SIMH).
          <f>HHaHCHpOBaHHe CTpOHTeJibCTBa OTeJUI MOl'JlO 6biTI> ocymeCTBJieHO ABYM5I CIIOC06aMH.
  :OepHOC, uy-re:vt BHecemUI OTBeT'!HI<DM J(OJIM !3 ycTaBHblll K8IUITa.'I C03JI:aiiiiOrO CTOpOHaMM CO-
  ·B:MeCTHOfO npenrrpH5.!TI15r. XoTH pacc:vtorpemte LtaHHoro nonpoca BhiXO):{HT 3a rrpe,[(em,x KO!Ime-
  ~R·rutnH MTC. KaK OTMe"CJ:erro B nyHKTC 2 HaCTOSHIUiX MonmoB, MTC rrpHHHMaeT K cBe.uemiio
  )lHQJOpMaU:HIO J1CTfla 0 TOM) 'TTO, KaK CJie.n;yeT H'3 MaTt!pliaJIOB ,lleJia II HC OCITOpeHO 0TBeT'!HK0).1,
  }-ro J.J:OJIR B ycTaUllhiH KUIIHTHll BI·receHa IIC 6oTJla.
             lhopoe, rryTeM pearrH3ai.(HH r<pell.HTIIOfO COl'JlauieHIU. <!>.HIIaHCHpOB!lHHe pa60T ITO .UaH-
  '_EOMY o6T,erny ocymecTBJIJIJiacb B paMKax npe.uocTannCHHaro 3KcHM6aHKOM Typrun-1 ripaBu-
  :)t.loCTBy KP r<pCJlHTa B pa3Mepe 75 000 000 ,l(omr. CUIA. IlpaBHTem,crno KP B nepetiHc npu-
  ~&pH /'CTHhl:X rrpoeKTOB, I<OTOphL\1 Bbi,l.(eJI5IJIUCb 113 .naHHOil Kpe,[(HTHOH .JUUUIH ,UeHe)!CHf.Te Cpe.!ICTBa,
   3:.r.:Le:nmo Hcrny S 700 000 .uomL ClllA. ,Uarmyro cyMMY HcTeiJ; .n:omr<eH 61m B03BpaTHTb Dpa-
   3Jnem,cTBY KP, KOTopoe, B CBOfO oqepe.n;b, ocyw.ccTBJISIJIO rrorameHne Kpe,[(HTa 3KcHM6a:BJ-,.-y
  :~:rypuan.
           JlaHH hiC BJ>J.IJ:CJiernn.Ie      J.1 CTUY .ll,CHC)J<HE.Je   cpc,UCTHa 6biJIH rrepelfHCJICHJ,J       Ha 6af:IKOBCKJJi!
  .f.::reT 0TBCTtiJIICa, tiTO IT03BOJIHJIO Ha'-JaTb          CTpO!UeJibCTBO OTCJIH.
  F         TipelJ.ycr.:roTpcum,re KaHTpaK'fOM 1 OT 1 tPeBpa.JJR 1993 r., Cucrr:narrhnhiM con:mmenneM I
  !1.-llorrommTL~JibHbiM comarnemiRM 1 H 2 pa6oThJ .n:omiUibl 6wra ¢mtaHcHponauc.q OTBePm-
 I~M, KaK rrpe;~ycMoTpeuo. B ttat.TIIOCTH, B cTaThC 2.2.4.: yl(aJaHo, crro cyMMa ocBar.maeMM uo.J-
 ~<.:l ..UiKOM (0TBeTtJ:HKOM ITO ,D,allHOMY )(eJIY) B COOTBeTCTBHH CO CrreitHaJILilblM COI'JJaWeHHC~l l.
  ~IL1mKCJIH51MH 2 u 3, cocTanmrcT 12 500 000 .rtOJIJI. CiliA. B 'lfaCTHocrn, B nyHKTe 3 YKa3BiiHO-
  {fo CucuHaJibHoro           cornameHMSI rrpe;.::r;ycMaTpnsaeTc51, 'fTO 0Tsen:HK B KaiJCCTBe HHBecniposaHH51
  f(~eH )J.OJnf B CTJ'OiiTeJTJ:,CTDO BuUIOHHHeT rrpe,llBapUTCJihHblli H pa60IJHM UpOeKTI>T, 06ecnermnaeT
  £.zy.-x:TaBKY pa6o'-leH CHJihi, CTpOIUCJibllhiX MaTCp~MOB, o6opy).(OBUHIUI, MC6CJIIi, BI>JnOJIIIRCT Ba-
  ~:.'WTHyrO orrrraTy Tpai-rcrropra, orrrrarnmaeT :>Kanonm-IHC pa6olfMM.
  : _        B CBJI3H C TeM, t{TO 0TBCTlJHK B TO BpCM5I 33Sll311JI 06 OTCYTCTBHH ).(CHC)J{HblX cpeii,CTB H,
  ':!"iUTbiBaa, trro npeM.H HCIIOJih3onawm Kpe.U.HTa 6LlJlo orpanRqeao, HcTeu:, rronytmB or OTBeT-
  }~!Ka   ooeotaitHe         o TOM,   '-no ero     qnmaHCOBDIC o6St3aTeJrbCTBa         6y,[(yr B:biiiOHHeH:bl, narra.H crpou-
  ~;;.?.TbCTBO   o-reJ11!,   HCIIOJ1h3yn rroJiylfeHHhie aT llpamneJtbC'fBa             KP 8 700 000        ,n:oJm.   CiliA   H   pac-
   t-e.qJfTbJBa5l, ~no OTBeTlfMK B03Mecmr eMy :JTH cpel~CTBa.
  ;,          I1cTUOM 6hmo rrepe'!HcneHo Ha clfeT 0TBeT'LfHKa 8 700 000 .n:onn. CiliA, IJTO no..JTBep-
  l~eHo ccpnHpHKaTa\UI nporpeccHBH:biX rrnaTe)l{ei1: 3KCHM6anKa TypuHH H. rrpe):(craammH co6oft
  ~itmaTy Tex ycnyr, KoTopnie l.l.OJDKIIM 6r,TJIH 6hiTh ocymecTBJieH:or 0TBe1""1HKOM. B tiacmocnt.
  ~)16-rroJTHl!TeJrhHhL\.f cornamemreM (rrynKT 3 a63all 3) 6bmo comacosano, t!TO «CHcre::-.r MmxeH-
  ~aecmno>       3amzann       «AK-KcMe»          B Te'lemH!   30 mreH:                              HBKP H 3r-.:cH:o.r6a.H-
                                                                          c .u.aT&l IIO.ll.l'BCp)K.UCHHR
  \o~£ H BCT)%1eJlHji B ,lLciicTHHC .U.OIIOJIHHTCJibHOfO KpC/lHTa Ha                       2 700 000 .L{OJIJI. ClitA. CH!Il-
  ;:'>!OCTJ, :Vf3TCpHELiTOB, npC,LLOCTan.neDHblX H npHDC3CHHh1X Ha                   CTpOi:J:Ky   KO:-.omaiiMeH      «AK-KeMe.·: B
    .:oOTBeTCfBHH C f1pHJIO)KeiiHC~1 1 IJ;O ,UaTbi BC'ryrrJJeHHH B .[(CliCTBHe J(aHHOfO COmaiiieHUU H KO-
  ~jppr,re 6b1JlH 11CIIOJib30BaHbl Ha CTpOHTCJI:OCTBO.
  ·          0.L{naKo OTBeT•urK n HapyrneHHe rrp:HI-IHTDIX o6H3aTeJI:r:.CTB ne npencraBl:!rr o:rtteThi :ro
   pacxo.uoBanmo cpe.n:cTn Ha ocyiiiecnrremre crpmrreJTbCTBa.
             19 OKTH6ps:r 1995!'. focyJlapc·meHHOH HaJrOrOBOI1 HHCIIeKU:HeH 110 JieHHHCKOM)' paHOE;'
   ; J)arnKeK n upHlTfCTBHH pyKOBO}:{HTemr 0TBCTttHKa rocno.IJ:HIIa <DcxHMa EmnKe 6oL1a ocym.:--
    .:TBJiena nponepi<a JLC.siTenr,uocTH KOMrramm OTBeT'-liH<a. B AI<Tc rrpoH3Be.ueHHOH rrponepr::u 1
  · tiOL\l!Hcmmr,IM rocrroLI.HHOM <f>exHMOM EnmKe 11 nuwnMM 6yxnu:ncpoM ycTaHoBJICHO, s qacr-
  f~ocTu, 'ITO «CacreM MroxeH.uccmiic» uonyt:r:cHo ua cTpOHTem:.c-rno OTerrs:r oT AO «AK-KcMe,)· na
  ¥wMerrr cocraBnemur AKTa 9 017 685 .D.O.IJ.:I. CUJA. O.n:HaKo }.(OKyMeHTOA, IIO,[(TBep)J\li.arorr.mx
  v
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 24 of 25
                                                                                                                      11
  !]1pHo6peTeHne        H BB03 Ha   Teppruopmo Kr,rprr.l3CKOH Pecny5rrHKH cTpowrem>HhiX                 MaTepHaJIOB
  n- o5opyuoBaHn.sr, npc.n.cmBJieuo He 5omo.
              I3   IIO.IrrBCp)JCJ(CHHC )TBep)KJleiiH5r 0 HeBblHOJIHeHHH 0TBC'l"U1KOM 06R3aTeJII:,CTB ITO cpu-
  Jiai-ICHpOBC."\HHl-0 CTpOHTeJI1CTB3     OTCJJ.Sl l1CTUO:VI npeJJ;cTaBJieHf,J CJie,llyfOlll;Iie .li.PKa3aTeJ1.&CTBa; aKT
  "\<.!.2.66/92 Pecrry6mn<aTicKoro      ynpanneurm     rooKcrrepni3bi      «HapKCaiiaT>> OT       27 no.H6pl!   1992r. o
  peyTnep)r\HCHHH pa6o-y-ero rrpocKTa o6oeKTa cTpOHTCJihCTBa, rrncf,fv10 HBKP o pe3)'HhTaTax rrpo-
  ;BcpRH ne.snerrr>HOCTH On~eT'1HKa, ITHC1MO T'ocy.n.apCTBenno.H TaMoiiceHno:IT mrcneKL(HH KP OT 7
  ,ecHT516p>r 1995r. o6 OTCYTCTBHH 3Kcrropnro-nMrropTHbiX oneparlHH y 0TBeT£IHKa, IIHCbMO Ha-
  ib:8TaTKOMHTeTa KP .Nsd0-14/954 OT 25 OKTH6p.H 1995r. 0 BB03e TOBapoB Ha C)'MM)' 1 019 268
  ~OJlJl. CillA, aKT KOMHCCHH lOCKOMHTeTa ITO apXHTCKType n CTpOHTeJihCTBY KP OT 29 HOR6p.H
   19951'. 0 pa3HOl'JIUCH5fX CTOpOH IIO nonpocal\1 ,[(OJieBOf'O CTpOH.TCJibCTHa.
           B pc3yrrr:.TaTc H3 rrepc.uamthiX McTHOM 0TBCPIHKY .n,eue>f<Hhrx cpe.LJ;CTH, rronyqeHHbiX pa-
   Hee I1CTrtOM no Kpe,n:HTY OT npamne:IhCTBa KP H KOTOpbre I1cTeu; 6:r:.m o651:1aH R03Bpanur, ITpa-
  :BHTeHhCTBY        KP,   Kar< yi<a3aHo H JTHCI,MC HaucraTKOMHTeTa         Nld0hl4/954      OT   25          1995r.
                                                                                                       OKT.sr:6pJI
  ycTaHOBJTeHO, t!TO BB03 TOH<lpOB KOMTHHHlCH «CHCTet>.I MrOXCHJ(HCJIHK))                  OTMCtreH TOJIT,l<O B 1995
  '10gy Ha     o6myiO      cyMMY1 019 268 }\OJIJI. CiliA.
            ITo 3anpocy lfCTua 1ocy;':lapcTBenua5I TaMo:lKeHI-rM HHcrreKu;Ha KP coo6rruma: «3a nepH-
  O.l C   1 5IHBap.>r 1994 f. riO 31 ,n:eKa6p~ 1994 r. <<CHCTCM MIOXeH.n.ecJIHK» Boo6m:e HC ocyliJ,eCTB-
  .TIIJIU 3KC!10pTHO-HMIIOpTliLIX onepUU,I1ll».
              TaKHM    o6pa.1oM, e,uHHCTBeHHf,IM no;rrnep>K.D.CHl.1eM cpar<Ta <lHmaacnpoBamra 0TBeTtm-
  ,t.:oM paooT      no crpOlnem,cTny 5J.BJI5IeTc5! IU1CbMO HaucTaTKOMHTeTa NQ 10-14/954 OT 25 OKT>f6pJI
   19951'.,    ITOJliBCp)Kl(aiOm:ec paCXO,ll ,n;eiiC)!<Hf,JX cpe,L(CTB, IIOJIY£ICIIHbiX 0TBC"f'ii1KOM OT        Mcrua    n
  .cy~1Me     1 019 268 ,r(onnapoB CiliA.
              MTC     KOHCTaTHpyeT, 'ITO H.Merorr~HMHCH B
                                                        ,[(eJre L(OlUi3aTeJibCTBaMH IIO,U:TRep:tKL(CHo y'Ia-
  .enre 0TBeTT.JHKa B ~HHaHCHposarnur     npoeKTa na cyM:vry 1 0 I 9 268 J.(OJIJiapon CiliA. TeM caM.biM
  0Tl3C1 '!HKOM HapyweHLT rrpFIIUI.T.bie HM o6H3aTeJihCTBa, rrpe.LJ.ycMoTpeHnbre He TOJlhKo KoriTpaK-
  -:r:oM 1 u Crreu:na.rrLHblM cornanreHneM 1 11 ~orrorrHnTcJr&RbiMH cormmremi.llMH 1 H 2, Ho H CT.CT.
  '662, 665, 667 fK KP.
              IlocrcoJILKY OreeTYHKOM rrapymeHhi llpHHSlThlC HM no KoHTpaKTY 1, CI!CL{HaJTbiiOMY co-
    ::.lameiuno 1 H .[(OIJOJIHHTCJlbHbl.tvl COI'J18l!feUH5lM 1 H 2 06R3aTCJibCTBa, Ha OCHOBaHRH CT.CT 299,
    662, 665, 667 fK KP -rpcGcmamre HCTI{a B pa.3MCpe 11 480 732 .D.OJJJI. CiliA ITOJIJie)f(HT y,D;OBJIC-
    TBopcmuo H 0TBennKy HaJ(JTe:iiClff ywraTH1'h Hc·llly cyMMY 11 480 732 ,IJ,onrr. CU.TA.
              B ocnmhHoii qacnt Tpe6oBaHne 11cTqa Yll:OBITCTsopemno He IIo.n.JTe)KHT.
              3aJIBJTeHHOe R llCKOBOM 3a.l'!RJ!CHHH Tpe60H<!HHC 0 B3UICI<aiiJfH npOJJ:eHTOB I"O,TtOBhiX C TpC-
    6ye:vroij cyMl'llLI 12 500 000 .n.onJI. ClilA no CTaBKe LIBOR YlcTIJ;oM ne no.LUJ.ep:tKaHo .H ero npen;-
    craBMTeJie).1 B 3ace,n:aHHI.f .ivJTC 3MBJieHO, 'ITO ,naHHOC Tpe6oBaiJ:He HM CHHMaeTC.R:, f103TOMY
 .~ -rpe6oBaHHe o B3hiCKamm rrpoueHTOB ro;toRoiX, He noMepncaHHoe McrnoM, ocTaeTCJ:I 6e3 pac-
  ·c,\IOTpemur,
              8. PaccMoTpCB Tpc6oBa.HHe l1cn{a o R0'3l\-reuxcrmu pucxo.n:oB no ap6rupa)I(HOM.Y c6opy
   ;[aKmo"LJaH peracTpalUWHHhiH: c6op), MTC KoncTaTHpoBan, qTo .HcTu.oM B cooTBeTCTBHH c rrymc-
  ~~a:vrn. 1-3 IToJTO/I<'CHH51 o6 ap6HTpa)ICHhiX pacxo.n.ax H c6opax MTC npu rron;aqc ucr<a 6.r,m ymra-
    ::reH ap6rnpa)J<Hhril: c6op (mwro•mn perucrpauHonuortr c6op) B pa3Mepe 73 924 )~OJIJI. ClllA.
              JlOCKO)!hiCY Tpe6oBaHT-TC JIICTna )'J.(OBJTeTnopeHO cJacn-P·:!IIO, 0TBe'rtfMKY B COOTBCTCTBHH C
  ,·:::1-fi<TOM 6.'1 yKa:HmHoro 11oJIO)!(eHIUI nawre)IWT Ko~meHcnpoBaTb pacxo,llhl MCT.ua u -yavm,
    !iponopuuoHaJibHOH y.n.oBJICTBopeHHhiM Tpe6oHaHH5l.M, T.e. B cy.\1Me 68 3 56 .n,orrJTapon ClllA.
              9. Pacc:.10Tpen Tpe6oBaHHe Hcn.J;a o B03lvleil~CHHH 0TReTtJHKOM pacxo,n:oB, CB5I3aHHbiX c
  ;3aiUHTotl csonx HHTepecoB Tiepe3 ll.!pn;I;l1'feCKHX rrpc.acTaBHTerrei-i, MTC Ha ocuonamnr nyHKTa 9
    OOJrmrceHHJI o6 ap611'rpcnrm:&Ix pacxo.L(ax H c6opax MTC, c yqeTOM CJIO)f(IIOCTH ,n:ena H o6neMa
  i:OCT5I3aTCJihHhiX L(OKYMCHTOB, ITOCtlHTaJI pa3)'MilbiM 11 cnpaBC,JJ,JIHBbiM TI03J!O:>KHTb Ha 0TBeTttHKa
  'j·crJJraTy yKaJariTJhiX rwueccHHGIX HcTU:OM pacxo;(OB cyMMC 5 000 .n,oJIJJapoB CUJA.
              l 0. lTocrcom,Ky rrpe,ncemrreJreM cocTaBa ap6r-rrpa>r<a I136parro mJu;o, HMCEOIQee nocT05IH-
     :iOC Mec1onpe6bm<nntc J:IIIC MeC'ra npoBC.UCII.WI 3ace-JJ,HHlfH MTC, cormt<.:HO nyHI<'TY 7.4 floJIO)lce-


                                                                                                                        11
Case 1:12-cv-04502-ALC-RWL Document 192-2 Filed 08/08/19 Page 25 of 25
                                                                                                                         12
  [.w1 o6     ap6Irrpa)lcu&rx pacxo!laX.        n c6opax MTC, ammc Ha orrna:ry pacxo.noB no              ero   yqacnuo
 ·~mp61npmr<no~1 pa::~6HpaTeJII,CTBC J(OmKHa BHecnr B paBHOH f(OJie Kmr<,n:aH H3 cTopoH.                       MTC KOH-
  ~:rantpoBarr,    tiTO paCXO):(hl ITO Y':l:aCTHlO B 3HCC)tai-HUIX npe}lCe)laTeJUI COCTaBa ap6HTpa)!{a COCTa-
 :EH;'TH: 1 624 Jiomrapa CiliA. O·meT'-iHKOM B paBHOH .n:orre He 6h!JIH noueccHhl yKa3aHH:bie pacxo-
 .;lill.r. YKroaHHU.5! cyMYia B ITOJ1HOM 06'bCMe 6nlJla BHecena JiicTL(OM. I103'f0MY mi OCHOB3UHH nyHK-
  .?li 7.4 TioJIO)I<eHmi o6 ap6H'rpmrmr,JX pacxo,n:ax u c6opax MTC, 0TBeT'CfHKY Ha,zJ;Jie)KiiT r<OMllt!H-
 ·.cuposaTL I1cTUY cyMMY B pa:3Mcpc 812 aomrapon CiliA.
              McxoM H3 H3JIO)JCeHHoro H pyi<aBo,LJ,cTByaci:. cT.cT. 22, 28, 29, 31, 39 3aKoHa «0 Tpereii-
 ~c.Kax cy.llax B K:&Jpfhi3CKOH Pecny6m'l:Ke», cTaTh.lrMH 36, 44-47 PernaMeHTa MTC, Me)K.llyH:a-
 ff-"Gi!Hbiif TpeTeHCKHH cyl-( penum:

                         PE30JflOTHBHAH 1 IACTh PEIDEHJlSI:
         1. HcKOBLIC Tpc6osam·Ia OcOO CKMII 0Tem «AK-KeMe», r. BHillKeK, KhrprhJ3CKa5I
 ?Pecrry6mrKa, K qm:pMe «CacreM MroxeH)..(HCJIHK l1HwaaT CaHalin Be Ta.n:)I{apeT A.III.», r. 113~
 ;~mp, Typrvui (Sistem MUhendislik In~aat Sanayi vc Ticaret Anonim Sirketi, Izmir, Turkiyc) o
 J33DrCKarurH 12 500 000 (,[I;BeHct,.lJ.UaTH. .r-.mnnHOHOB mrrHcoT TbiC~PI) )(OJirrapoB CiliA y.n:oBneTBo-
  ~HTb t.IaCTHqHQ.
  ·                                                                        Be TH.ll)f(apeT A.ill.>>
              2. B3biCKaT1 c cJ.mpMDI «CHcTeM MIDxcH.n:HcJIHK I1HmaaT CamlliH
  rth~mp, TypU!15! -Sistcm MUhendislik In$aat Sanayi ve Ticaret Anonim $irketi, Izmir, Turkiye, B
  .fi0.1b3Y   OcOO CKMfi 0Tt,'1b «AK-KcMe>>, r. :SumrccK, Kbiprbi3CKaH Pecny6rm:Ka, 11 554 900
  :tO.lnmm!li{UTb MHJJJJHOHOB fUlT&COT                  WlTb,n:cc.sJT   lfcn.rpc TI,ICJPIH ,n;en5ITOCOT) .n:onnapos CiliA,
  2>!(:"110 qax:
              - 11 480 732    (0J.J.HHHa)Iqan, MHJIJ!HOHOB tJCThipecTa   BOCeMI.,[{eCRT TbiC$!'1 CtlMbCOT TpH~
  :;ETiaTI> )lfla) 1..r:ommpos CWA n Y.llOBJieTBoper-me ocnomroro Tpe5oBaHHH fkrua;
             - 68 356 (IllecTh).~CcJIT noceMh ThTCJrti rpM eTa m1ThJ.J;eC5IT IIICCTb) .n:onnapoB CiliA B B03-
 ~~"!·emeH.11e      pacxo.n:oB I1cTn;a no yrmaTe ap6mpa)!{IIOro H penrcTpau;HOHHoro c6opol3;
                 - 5 000 (D>rTh TbiC>rtJ) .n:oniiapos CiliA B B03MemeHHe pacxO.llOB Mcn.(a, noHeceHHhiX B
 }.::;s:ll:3I1: c 3am;uTo:Fr HHTepecoB qcpe3 Iopn,a:HtrecKHX npe.n:cTaBMTcnei1;
  ,              - 812 (BoceMbCOT J..(BeHa.n:uaTb) nonnapoa CIIIA B B03MeiueHH.e pacxo)(OB liicTU:a Ha on-
 ".:;'.1!ry ytraCTH5l flpC)..(Ce,n:aTemr COCTaRa R ap611Tpa>IWOM pa36MpaTCJibCTBe.
                 3. Y.rr,osneTRopHTL rrpoc:r:.6y I1cTua o6 o6ecrrern1TeJihH&IX Mepax uyreM 3aripem,CHM.>l OT·
  :~:PrHKY · qmpMe «CHcTCM MJOxeH,ni'lCJJIIK HmuaaT CaHa:Hn Be T:R,LJ,)!{apeT Alii.» (Sistem
 ·.M'tihcndislik In~aat Sanayi ve Ticaret Anonim ~irkcti) pacnopH)ICaTJ,cH o61:.eKTOM He,u.HHIKHMO-
  _-c:vu- OTCJieM «<Ddie DHHapa» (Hotel Feye Pinara), rrpmra,l~JJe)!{ai.IJ:I1M oTReTt.J11KY u HaXOi:(5fll..(HM-
  7.:;: no anpccy: Turgutreis Palamut mevkii 48960 Bodrurn I Mugla I Turkey.
                 4. B OCTaJibHOH '!aCTH HCKOBbJX Tpe6oBaHH.H }fc'rua OTI<a3aTI:..
                 5. Tpe6oBarme l1cTua o B3hiCKamm: c OTBeTIJ.HKa rrpou;eHTOB ro,n:oBI>IX ocTaBUT:b 6e3 pac-
  -,;j.tOTpCHHJr.
         '    6. Pemenae     BcTyrraeT B       c~my      ueMe.rtnemro, 5JBJIHCTCR" OJWHlfaTeJihiihiM H    o6)I<a.10Bamno
 is:.e TIO)lJIC/KHT.
             HacTO.HIIJ:ee pCillCHHe COCTUBJieHO H IIO)].U.l1CaHO B TpeX IJO)I)UlliHLIX 3IC3eMIIJI5IpaX, O):(HH
  I!-1. KOTOpbiX npe.n.Ha3ua1.fcH JIJTJI xpaHeHH.H B n:crrax Me)(qr,yHapo;r,Horo TpeteH:ciwro cy,n:a, Oli:HH -
 _;L;"Ui liicTua H O.UHH- ,n:JIR O·meT'mKa .

  .· .                           /·<: ·~:·.'": /?':/;,}":~:~·:·.-~
 :tlp~ilcti]lateliiw co.citarf,i.:'··.~-~.~~-~~.~~f~~.: .: ~;.:~:. ~~~~.      Bxm1m:na H.r.
                               t' w . · __: - ,:r:               J./     ~.?~?
  ...\pihnphi: KencH6aea\t1c1::.· :..,, .. -~-_,:;-J..-?/f-<.-<;-""?'~/·:.._. Y'ci<0111eB AJvl.

                                           .
                                \~~~-~- ~~~~~:-~~~~r;:/
                                                                                                                         12
